Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 1 of 123

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

UNITED STATES DISTRICT COURT

for the
Southern District of New York

Division

Dr. June Ellen KALLOS
David Elliott Tash

Case No. | g CV T7384

(to be filled in by the Clerk’s Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

~V=

Jury Trial: (check one) [V] Yes []No

   
 
  
  

#

 

Benjamin Jules Kallos

   

Defendant(s) |,
(Write the full name of each defendant who is being Yu if Ie ‘ao
names of all the defendants cannot fit in the space aby e, please , ;
write “see attached” in the space and attach an addit bnal page yt
with the full list of names. Do not include addresses | here.) |

COMPLAINT QR VIOLATION ¢ OF CIVIL LRIGHTS~~

aA We ath, Ta sy tec Wh tise Le od EY

(Non-Prisoner Complaint)

&

   

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

   

 

 

 

 

Page | of 6
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 2 of 123

Pro Se 15 (Rev, 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Dr.June E Kallos David Elliott Tash
Address 420 East 72nd Street 5K
NYC NY 10021
City State Zip Code
County
Telephone Number 212 288 0526 -
E-Mail Address drjkallos@gmail.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

Name Benjamin J. Kallos
Job or Title (if known) New York City Counsilman
Address 244 East 93rd Street
NYC NY 10128
City State Zip Code
County
Telephone Number 212 860 1950

 

E-Mail Address (if known)

 

[| Individual capacity Iv] Official capacity

Defendant No. 2
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code

   

Telephone Number
E-Mail Address (if known)

 

 

 

 

 

[| Individual capacity [ ] Official capacity

Page 2 of 6
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 3 of 123

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Defendant No. 3
Name
Job or Title (if known)
Address

 

 

 

 

 

City a State Zip Code

County
Telephone Number
E-Mail Address (if known)

 

 

 

[| Individual capacity [] Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code

County
Telephone Number
E-Mail Address (if known)

 

 

 

[ ] Individual capacity Official capacity

Il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what

federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
Being arrested when no laws were broken and held in custody for eight days and being forced to appear in NY

nd “oversight becatise the Defendant is a NY governmental officia

   

 

Criminal Court nearly a dozen times is a significant violation of defendants rights and privileges. When Ben
Kallas-NY--City Councilman—sianed-the- Sunnortina Nenasition- CPI-sec100-90- Racket No JOT ANY A46095 of the —

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 4 of 123

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.

Ben Kallos violated section 210.45 of the penal law in an effort to destroy reputation with improper means, malicious
intent to intentionally interfering with his only goal was to hurt. This intentional act was to cause harm and mental
distress. The malice on part of the wrongdoer, Ben Kallos, did cause emotional and financial damages with legal
fees and medical bills amounting to more than $100,000.00 for his mother, Dr. June Kallos and her caregiver, Davic

Tash.

 

Ill. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?
The arrest occurred in front of the NY City Counselman's office located at 293 East 93rd Street NYC. The
harassment by Ben's unfounded complaints to the Adult Protective services occurred in the home of Dr. June Kallos
and David Tash located at 420 E. 72nd Street 5K NYC,NY

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
_ Date of arrest September 1,2017.. ( all charges were dismissed and the case sealed on Jan 2018)

veccee eee eees Unfounded allegations to Adult Protective Services : 5/19/2011, 6/30/11, 12/18/2014, 3/15/16, 9/7/17,
12/13/2017, 1/17,18 . All the cases were closed with the conclusion by APS all of allegations by June's son, Ben
were unfounded and Ben is attempting to use the agency as "a tool for retaliation and is psychologically abusing
and harassing his mother."

 

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)
The underlying facts are an arrest and prosecution occurred based on untruths in a false police report and the
Complaining Witness (CW) misleading the DA'S office. A video recording of the interaction between the C W and Mr.
Tash captured the entire interaction of City Councilmen Ben Kallos and Mr. Tash. It is clear that NO CRIME HAD
BEEN COMMITED AND NO LAWS BROKEN. The police and DA knew or should have known the arrest and
prosecution occurred ONLY because the complaining witness is an elected official and with improper means

isusing the power of | acting especially with malice to intentionally cause harm. As evidenced in th

       
     
    
  
 

         

 
 

dated January 23, 9 Ben,
dozen reports in the above mentioned memo well documents th
reputations with the malicious intent did intentional interfere with his mother and her caregiver created extreme
mental distress. Ben's interest in obtaining his mothers cooperative apartment is an underlining theme in the memo
and by fraud and duress and other tortious means is aggressively attempting to prevent his mother from NOT giving
it to him.

 

Page 4 of 6
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 5 of 123

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV.

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

The mental distress of the wrongful arrest the malicious prosecution and an Order of Protection not only deprived both
Plaintiffs of a significant liberty interests also resulted in monetary damages of more than $100,000. for medical bills and legal
fees. Mr. Tash was taken to the hospital at time of the arrest and was shackled and cuffed to a bed for six days without a
bedside arraignment discharge still in custody with a bill for $77,989.00 annexed hereto and made part hereof as exhibit X.
The invoice for legal fees totaling more than $23,000. The mental anguish caused by the tortfeasor with the parade of APS
social workers over the past ten years showing up unannounced was not only n intrusive invasion of our privacy and peaceful
enjoyment of our home was extremely embarrassing re staff and neighbors who became aware of yet another investigation. |
is difficult to assign a monetary amount to the fifty times Adult Protective Service came into our home. A direct result to Ben's
allegation re Mr. Tash’s wrongdoing and abuse delayed Mr. Tash being June's home health attendant for nearly a year
causing approximately $40,000. in lost wages.

 

Relief

State. briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

The Federal Court is our last chance to address the violations of our civil rights. June has filled a complaint with the Standers
and Ettrick's Committee of the NY City Counsel and was ignored. The State Courts inform us it is too late to file a claim.
Having exhausted all other remedies we rely on this court. State court did not seen to be an option because of Ben's position
in City government. In his job as Counselman he had jurisdiction over The Legal Aid Society and made it necessary to hire a
private counsel well beyond our budget. We hope these legal fees to be paid by my son, Ben Kallos..

An explanation for these claims are clearly stated in above sections. The out of pocket and lost wages from Ben's Tortious
Interference is well over a $150,000.00. Punitive damages in mental stress has caused significant deferrization of June's
health. It hard to place a dollar amount on having your life shortened due to this kind of menial anguish. If it required to state
an amount let 's just say a million/ or two.....its not the money we seek its healing the rift between a mother and son.

. What we would like the court to do for us is injunctive relief to direct Ben not to make untrue reports and order him to cease
and desist his bad faith conduct attempting to convert June's ownership to himself. June has made it clear that she does not
want him to have her last remaining asset.

We would like the court to strongly recommend June and Ben go into counseling to normalize their fractured relationship. In
this hospitalization beginning on June 18th 2079,

 

 

 

Page 5 of 6
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 6 of 123

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI. = Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: August 19,2019

Signature of Plaintiff Pu Dowd kulu Peo
YS ¥ vNZ

Printed Name of Plaintiff Dr. June Ellen Kallos David Elliott Tash

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

 

City . State Zip Code

Telephone Number
E-mail Address

 

 

 

 

Page 6 of 6
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 7 of 123

TABLE OF CONTENTS:

The exhibits herein are evidence of:

Exhibit 1 Ben’s improper and unlawful attempt to transfer June’s coop to himself
Exhibit 2 False reports to Adult Protective Service

Exhibit 3 Criminal Case initiated in bad faith by Ben Kallos

Exhibit 4 The Family Court Ben and his wife slander ith untrue reports to cause harm.
Exhibit 5 Ben’s attempt to gain guardianship of his mother, Dr. June Kallos

Exhibit 6 June’s letter to Ben to resolve the rift

Exhibit 7 Media coverage, inaccurate, and slanderous false reports

Exhibit 8 Perseveration and cathartic writings evidence of mental anguish sleep loss

Exhibit 9 June’s Complaint to the Standards and Ethics Committee of the NYC Council

Exhibit 10 Medical invoices and legal fees.....

 

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 8 of 123

        

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 9 of 123

 
  

atoullah

sociates

Where Legal Advice is an Art

July 31, 2019

Via E-mail and Certified Mail

First Service Residential

622 3rd Avenue, 15th FL

New York, NY 10017

Attn: Heather Johnson, Property Manager

Attn: Justin B. Frank, Assistant Property Manager

First Service Residential

420 East 72nd Street

New York, NY 10021

Attn: Heather Johnson, Property Manager

E-mail: Heather.johnson@fsresidential.com

Attn: Justin B. Frank, Assistant Property Manager
E-mail: Justin. Frank@fsresidential.com

Re:

Dear Ms. Johnson and Mr. Frank:

420 East 72nd Street, Apartment 5K, New York, New York 10021

Our office has attempted to contact you multiple times with regards to the cooperative apartment
belonging to June Kallos, located at 420 East 72"! Street, Apartment 5K, New York, NY 10021,
of which you are the property manager and assistant property manager, respectively. Our office

represents June Kallos, the owner of said apartment.

We have been informed that June’s son, Benjamin Kallos, has been in contact with your offices

and the Cooperative Board and has been attempting to

transfer June’s apartment to himself, or to

a trust for his own benefit. Please be advised that this is contrary to June’s well documented and
current wishes, as June has made it known that she does not want her apartment to be transferred,

and certainly not to Benjamin.

It is clear that Benjamin is wrongfully acting under his purported Power of Attorney, dated June
12, 2007; and is not acting in June’ 8 best interest as required under the Power of Attomey and

 

Trustee of the Dr. June E. Kallos Irrevocable Trust, dated June 19, 2007, which was 2s intentionally
not funded by Juné, and these fiduciaries have all confirmed June’s wish for her cooperative

60 Cutter Mill Road, Suite 507,

Great Neck. NY 11021

Tel: 516-466-4422 Fax: 516-466-2219

www.fatoullahlaw.com
Additional lacations in Manhattan. Oneens. Rranklun Cedarchiurer
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 10 of 123

apartment not to be transferred to this June 19, 2007 Trust or to Benjamin Kallos. Moreover,
they all confirmed that Benjamin Kallos is acting contrary to June’s well-stated wishes and
interest.

Additionally, our office has been informed that June’s stock certificates have been lost or stolen,
and perhaps that Benjamin may currently be wrongfully in possession of same. Nevertheless,
please void the prior stock certificates and re-issue new stock certificates in the name of June
Kallos and forward the originals thereof, along with the Proprietary Lease or Occupancy
Agreement, to this office.

We have also been informed that the aforementioned June 12, 2007, Power of Attorney may
have been revoked by June Kallos in November 2016, and that actual notice of same, by a copy
of a Memorandum of Revocation, has previously been sent to the Cooperative Board. Based on
the foregoing, absent new proof, by June Kallos, of June’s current wish to change her prior
testamentary scheme or the execution by June of a new Power of Attorney to Benjamin Kallos
(whereunder he would still be obligated to act solely in June’s interest and not his own), you are
hereby on notice that any transfer of June’s cooperative apartment by Benjamin Kallos,

“” individually or as agent, is not only improper, but unlawful, and will be met with judicial

intervention and subject all participants to liability and financial damages for same.
Although we have reason to believe that the Cooperative Board is already aware of the
foregoing, kindly inform the Cooperative Board accordingly and feel free to have their
representative contact our office, or kindly provide our office with their contact information.
Thank you for your prompt attention to this matter.

Sincerely,

Ronald Fatoullah & Associates

ao / on
CoE Coe he Lo ene om
By: * ood

Adam D. Solomon

 

cc: Dr. June E. Kallos
Larry Offsey, CPA, Trustee

 

 

 
 
   

Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 11 of 123

| Ronald
Hatoullah

B ScAssociates
Where Legal Advice is an Art

 
 

August 8, 2019

Via Regular Mail and Email (drjkallos@gmail.com)
Dr. June E. Kallos

420 East 72nd Street-Apt. 5K

New York, NY 10021

Re: Letter of Engagement
Dear Dr. Kallos:

As per the conversation of today between you and this firm, this retainer agreement
shall supersede all prior retainer agreements entered into between you and this firm,
specifically including the retainer agreement signed this morning August 8, 2019,
which erroneously including a quote for ‘transfer of real estate - $750 plus filing
fees,’ as a cooperative apartment does not fall into this category. Therefore, the new
retainer agreement between you and our firm is as follows:

A retainer in the amount of $6,250.00 is required for the following: A flat fee of
$4,750.00 for the preparation of an Irrevocable Trust; and a retainer in the amount
of $1,500.00 is required to commence work on a co-op transfer. The fee for the co-
op transfer is a minimum retainer, which means that our fee will not be lower than
$1,500.00, and is payable in consideration of committing our staff, the value of our
services, the reservation of our time and staff, the nature of your case and the issues
involved, as well as other factors.

The payment received earlier today of $5,677.00 is acknowledged by our firm and
as we discussed will be credited to the above new retainer and work to be performed
thereunder, with $4,750.00 to be applied to the preparation of the Irrevocable Trust
and the remainder credited towards the minimum retainer of $1,500 for the Co-Op
Transfer. Upon receipt of the new signed retainer (signed by June or one of her
agents designating their capacity as such) we will begin preparing the Irrevocable
Trust; however, we will require payment in full prior to beginning the process of
transferring the Cooperative Apartment.

Services for the co-op transfer will be billed to you against the $1,500.00 retainer

 

    

include additional out of pocket expenses, usually referred to as “costs and
disbursements,” including but not limited to travel, filing fees, photocopies, long
distance telephone calls, postage, messengers, parking and the like. Such costs and

60 Cutter Mill Road, Suite 507, Great Neck, NY 11021
Tel: 516-466-4422 Fax: 516-466-2219

www.fatoullahlaw.com
Additional locations in Manhattan, Queens, Brooklyn, Cedarhurst
Aug 03 19, 01:484- Se 4:19

I, June Kallos a/|

York 10021, her

designated Ben

-cv-07724-CM Document 4 Filed 08/20/19,,.Rag¢,12 of 123 pat

Revocation of Power of Attorney

K/a June Ellen Kallos, residing at 420 East 72nd Street, Apt 5K, New York, New
eby revoke the Power of Attorney executed by me on June 12, 2007, in which I

Kallos a/k/a Benjamin Jules Kallos as my attomey-in-fact. This Power of

Attorney is hereby null and void.

 

 

June Kallos, per
the individual w
she executed the
or the person upe

x

£ “At de
beg hie elzliq
June Kallos , Date ©
STATE OF NEW YORK.
COUNTY OF NEW YORK
yr a
On the Hay of syn the year 2019 before me, the undersigned personally appeared

sonally known to me or proved to me on the basis of satisfactory evidence to be
hose name is subscribed to the within instrument and acknowledged to me that
same in her capacity, and that by her signature on the instrument, the individual,
*n behalf of which the individual acted, executed the instrument.

A hcdar Borre—

 

NOTARY'PUBLIC

EL!”
NO 87 eu
Suda

\ My -Commissia

ABETH GROSSMAN
Blt. STATE OF NEW YORK
6 02625001739

lec in Kings County

n Expires September t4,

tore

 

 

 

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 13 of 123

Benjamin Kallos Power of Attorney was revoked November 10th 2016 and notification was sent
to him at that time. When on or about December 2017 his told your mother : “| AM DONE
WITH YOU’ Stating that to your mother is equivalent to resigning to act as her Agent.

Having not communicated with his mother for many years prior to him telling her that he was
done with her how can you know what her wishes or act in her best interest?

you have not spoken or communicated with her including but not limited to:

1) Acknowledge her past five (or more) Birthdays

2) Mothers Day

3) Visiting her or even calling her in the hospital last December when she stopped
breathing and nearly lost her heart beat

4) You have not introduced her to her Granddaughter born February 2018 (using your
daughter as a weapon to hurt your mother)

5) Disinviting her to your wedding

6) Instructed her to STAY AWAY from your monthly constituents “First Friday” meetings.

7) You have lodged approximately a dozen unfounded reports to Adult Protective
Services(APS) ,Hospital Social workers, New York State Department of Health, Police
Department, and the District Attorney’s Office. APS concluded all allegations were
unfounded and said “June’s son is attempting to use the agency for retaliation and he is
psychologically abusing his mother.” Ben’s perjury to the police and DA resulted in
dismissal of charges and lucky for him he has not faced criminal charges as of this date.
He has not lost his seat on th NY City Council or been disbarred for his malfeasance,
abuse of power and unethical behaviour that would be in the interest of justice.

It is clear that Ben has broken his mother's heart many times over and has not been acting in
her best interest in at least the past seven years. It is clearly stated in June’s will what her
instructions are. Ben is acting in bad faith with unclean hands contrary to her will.

Contained in “IMPORTANT INFORMATION FOR THE AGENT” :
1) Act according to any instructions from the principal (the last will and testament)....... in the
principal's best interest;
2) Avoid conflicts that would impair your ability to act in the principal’s best interest
3) Keep the principal's property separate and distinct from any assets you own or
control,....;
YOU MAY NOT USE THE PRINCIPAL’S ASSETS TO BENEFIT YOURSELF OR ANYONE

 
   

outside of the authority granted to him in the Power of Attorney and especially since it has been
revoked and in effect resigning when he expressed to his mother “1 AM DONE WITH YOU”
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 14 of 123

     

 
   
 

Humati’Resources
Administration
Department of
Social Services

Steven Banks
Commissioner

Grace Boniila
HRA Administrator

Annette Holm
Deputy Chief Special
Services

Deborah Hoit-Knight
Deputy Commissioner

Adult Protective Services
Manhattan South
212 279-5794

Case 1:19-cv-07724-G

 

Document 4 Filed 08/20/19 Page 15 of 123
eo W-2-4244

Memorandum

‘Date: January 23, 2018

From: Carmen Hernandez, Director
To: Administration

Ref: June Kallos

  

This case was first referred to APS in 5/19/2011 B¥qpipentutd peiriifen duc to
allegations of neglect and financial abuse by client’s boyfriend and family. It was
also reported that client was at risk of eviction from her coop apartment. There
was also a concern regarding who she will leave the apartment when she dies.
Referral was not accepted for assessment because the client was not mentally
impaired.

 

 

— So fee
ety Att 4 Pra merit

On 6/30/11, case was re-referred }yyplanaumtg Mae AGes for the
aforementioned allegations. The client was assessed and she denied allegations
and was found to have decision making capacity. Case was closed on 8/11/2011
since the allegations were unfounded.

On 2/3/12, client’s longtime partner David Elliot Tash re-referred the case
reporting allegations of financial exploitation, mental and emotional abuse by the
son Benjamin Kallos. Client was at risk of homelessness because she could not
afford the maintenance in the apartment and needed homecare services which
were scheduled to end as service was short term. It was also reported that son
was interfering with homecare services by calling the agency and providing a bad
report against client’s boyfriend. At the time the son was client POA and the
client wanted legal assistance to revoke the POA and instead have David Tash
take that responsibility. Client case was accepted for Medicaid recertification and
Homecare services. Allegations of abuse were unfounded. Subsequently, case
was closed in 4/20/12 because the client was no longer at risk.

 
 

€ homecare worker and friend Wjpaliq
Assessment was completed and client denied the allegations.

On 2/11/15, I spoke to client’s son Benjamin Kallos and explained to him the
results of our assessments and discussions with the client’s Doctors. He claims
that Mr. Tash is defrauding the Medicaid for services that he is not providing to

 
  
Case 1:19-cv-07724-CM, Document 4 Filed 08/20/19... Page 16 of 123

Page 8 of 9

 

REFERRED: KALLOS, JUNE
REFERRAL # 110956
REFERRED #: 17474

 

 

 

ABLE TO RESPONSIBLY ADDRESS THE YES
IDENTIFIED RISKS OF THE REFERRED
PERSON?

HOUSEHOLD MEMBERS

Household Members information as of 12/20/2017
Be me HHMName | type .

 

TASH, ELLIOT HOUSEHOLD MEMBER

ADDITIONAL COMMENTS

NOTES

RP IS 75 Y/O WHITE, FRAGILE FEMALE WHO LIVES WITH HER PARTNER, MR. ELLIOT
TASH WHO IS ALSO HER PAID AIDE THROUGH CDPAP. RP PREFERS TO BE CALLED DR.
KALLOS. SHE WAS COGNITIVE BEHAVIOR PSYCHOLOGIST. RP HAS MENTAL CAPACITY.
RP IS PHYSICALLY IMPAIRED AND NEEDS CONSTANT ASSISTANCE WITH ALL OF HER
ADL ACTIVITIES. SHE FULLY DEPENDS ON HER CAREGIVER, MR. TASH AND 2 WEEKEND
HELPERS MARGO AND SASHA 212 666 2490. RP SEEMS TO BE HAPPY, COMFORTABLE
AND AT EASE WITH MR. TASH. MR. TASH IS HER PARTNER, FRIEND, COMPANION. MR.
TASH ATTENDS RP’S NEEDS, HE BATHES HER, GROOMS HER, DRESSES HER, HE
COOKS, CLEANS, DOES THE LAUNDRY, AND SHOPPING. HE TAKES RP TO THE
DOCTORS APPOINTMENTS AND OUT FOR WALKS IN THE WHEELCHAIR . HE TAKES HER
ON MOST OF THE WEEKENDS TO HIS HOUSE ON LONG ISLAND IN SPEONK (89 NORTH
PHILIPS AVE, SPEONK, NY 11972). MR. TASH PAYS LARGER PORTION OF RP'S RENT AND
PARTICIPATES WITH HOUSEHOLD EXPENSES. WHEN CW ARRIVE FOR THE
ASSESSMENT, MR. TASH WOKE RP FROM HER LATE AFTERNOON NAP. SHE SAID:"
WHAT IS MY SON CAME UP WITH THIS TIME? | HOPE HE WILL COME TO HIS SENSES".
te na 308 mM aid Soe pete ro ro MARS fase bss 7 A aoa ons P

Te eee F rs re ones

 
  
 
 

    

Roe SUGGESTS THATRP IS IN MANY RISKS CAUSED BY MR.
DENIES AND APS CW DIDN'T OBSERVED THEM AT THE
ASSESSMENT TIME. MR. TASH IS THE ONE WILLING AND ABLE TO ASSIST RP WITH
WHATEVER SHE NEEDS. RP SAID THAT HER SON VISITED HER IN HER APARTMENT 5
YEARS AGO. HE CAME TO VISIT RP IN THE HOSPITAL LAST SEPTEMBER 2017 AFTER MR.
TASH TOLD HIM PERSONALLY THAT HIS MOTHER IS IN THE HOSPITAL IN CRITICAL
CONDITION AND SHE WANTS TO SEE HER ONLY SON. RP DOESN'T REMEMBER SEEING
BENJAMIN VISITING HER BUT HER FRIENDS WHO WERE WITH HER AT THAT TIME SAID
THAT HE STOPPED BY WHILE RP WAS STILL GROGGY AFTER
ER SON; BENJAMIN KALLOS STAYED IN HER A
2008/2009, BEFORE HE RUN FOR CITY COUNCIL, HE DIDN'T HELP HER WITH HER RENT
OR ANY HOUSEHOLD EXPENSES. RP SAID THAT HE WAS BRINGING FOOD FOR HIMSELF
AND THERE WAS NO MEALS TOGETHER. RP SAID THAT BEFORE HE MOVED OUT, HE
TOOK AWAY MOST OF THE IMPORTANT DOCUMENTS WHICH BELONG TO RP LIKE:

 

 

   
          
   
«Case 1:19-cv-07724-CM Pacument 4 Filed 08/20/19 Page Toaf 123

 

W-2-424A
Rev. 03/17

Human Resources

Administration .

1 Department of

Social Services

Adult Protective Services

Steven Banks ‘ . [

Commissioner Client Name: June Kallos

Address: 420 Eat 72 Street 5K New York, NY 10021
Grace Bonilla
HRA Administrator Telephone Number: 917-815-7065
Daniel W. Tietz DOB: 6/7/1944

Chief Special

Services Officer Date of Referral: 1/24/18

Deborah Holt-Knight Psychosocial Assessment

Deputy Commissioner 1. Identifvi Data

New arte tty Sones June Kallos is a seventy three year old Caucasian female born on June 7™ 1944,

Ms. Kallos was previously married twice, both times to surgeons. Ms. Kallos is
929 252 6100 now divorced. Ms. Kallos has one child, Benjamin Kallos. Ms. Kallos has

resided at her current residence since 1979 and inherited the apartment. The
apartment has been in her family for generations as her grandparents resided in
the apartment prior to her and her parents.

During todays scheduled home visit, I introduced myself again as we had met
in the past during another home visit. I informed Ms. Kallos I would be asking
her a series of questions and any questions that she does not feel comfortable
with answering is perfectly fine and to inform me of this. Ms. Kallos was
dressed appropriately wearing a blouse and pants. Ms. Kallos was observed
using her motorized wheel chair and the visit was conducted in the living room
area of the apartment. The apartment appeared well kept, no indications of
heavy duty cleaning services needed. The apartment was well furnished and
client’s bathroom contained items needed for her to bath adequately. When
asked to see the bedroom, I observed there are two beds and a partition
separating the beds. Mr. Tash informed me this is based on a visit from Senior
Bridges Home Care agency who suggested this is needed as Mr. Tash is clients
Consumer Directed Personal Assistant. _

 

  
 
 
  
  

  

Client currently receives Social Security benefits. When asked about the
in benefits recei hei

    

              
  

 

. Ms. y s. Kallos
acknowledged that she currently has some difficulties with finances as her rent
and medications cost more than her monthly income. Ms. Kallos maintains that
Mr. Tash assists her with finances and bills within the home and that she
currently has no rental arrears. Ms. Kallos is a behavioral psychologist but due
40 a

Case 1:19-cv-07724-CM pacument A Filed 08/20/19 Page wan 123

 

to the onset of Parkinson’s s, has been unable to continue providing therapeutic
services to her clients, which has affected her income. :

Il. Brief Social History

Ms. Kallos was born and raised i in New York and resided with both parents
growing up. Ms. Kallos divorced her husband when her son was four years old
and has since then “raised him on her own”. Ms. Kallos maintains she was a
good mother to her son and paid for his private education. Ms. Kallos
maintains she loves her son but has been having some issues with him as he
does not approve of her relationship with Mr. Tash, as per client.

 
  
  
   
   
    
   
  
  
  
 

Ms. Kallos maintains she has no legal issues pending but does acknowledge
she will appear in an upcoming court hearing on behalf of Mr. Tash who has a
legal proceeding with her son. Ms. Kallos informed Adult Protective Services
during the visit that she has requested all Adult Protective Services records.

IIL. Education and Work History

Ms. Kallos has her doctorates degree in Psychology and her dissertation was on
“the effect of vast orientation verses reward on individual development”. Ms.
Kallos maintains that while she is not able to have clients in an office space
due to her medical condition and need for care; she does practice therapeutic
services with her friends via phone.

IV. Psychiatric, Medical and Substance History

Ms. Kallos maintains she has no issues with substance use or a psychiatric
history. Ms. Kallos has Parkinson’s disease and Dyskinesia regarding
involuntary movement for the past twenty five years. Ms. Kallos had a
Suprapubic Catheter but since follow up with medical provider, Weil Cornell
Medicine, now has a Nephrostomy tube due to constant yeast infections in the
past. Ms. Kallos is on the following medications: Levodopa Rytary 3 tablets
daily, J janumet 500 ) mg, Sinemet, ASA 81 mg and eye drops. Ms. Kallos

   

 

Ms. Kallos receives all medical care from Weil Cornell Medical Center. Her
Gerontologist is Dr. Ouchida (212-726-7000) and her Neurologist is Dr. Clair
Hendworth (212-746-25 8 Dr. Hendworth is the coordinator for her medical
‘ é Case 1:19-cv-07724-CM fegcument 4 Filed 08/20/19 Page 12.01 123

 

care and works closely with the physician’s assistant Natalie and her
psychopharmacologist Gary.

Ms. Kallos is currently working on ambulating through rehabilitation services
with a specific walker. Ms. Kallos maintains she is able to walk for short
periods of time and tries to do so daily.

Ms. Kallos maintains she has no history of homicidal or suicidal thoughts and
is not currently suicidal or homicidal.

Mr. Tash is the Consumer Directed Personal Assistant (CDPAP) for Ms.
Kallos through Chinese American Planning home care agency and Senior
Bridges home care agency. Mr. Tash administers clients medications including
flushing the kidneys with saline. Mr. Tash assists with activities of daily living
including dressing, personal hygiene, cooking, traveling and managing
finances.

V. Current Situation

When asked if she feels as s though her son has been verbally abusive towards
her, Ms. Kallos stated “Yes I have felt hurt a few times by his comments”.
When asked about the last time in which this has occurred, Ms. Kallos stated
“2016” as this is the last time in which she has “saw him or spoken to him on
the phone”. Ms. Kallos stated that September 2017 while hospitalized and
undergoing surgery, she was informed by her close friends and Mr. Tash that
her son was seeking guardianship and advocating for Ms. Kallos to be .
discharged to a nursing facility. Ms. Kallos stated she found this to be hurtful
and was able to advocate for herself at the hospital to be discharged home. Ms.
Kallos expressed she feels that her son wants her apartment and as a result has
been advocating she should be placed in a nursing facility.

Ms. Kallos stated she has reported het s son to the “city council ethics board for
harassment, wasting city resources with false allegations, and using
unauthorized photos of of me during his 's campaign”. Ms. Kallos maintains she has

 

reports to ) Senior Bridges home care agency that she is being sexually abused
by Mr. Tash and denies these allegations.
3 Case 1:19-cv-07724-GM agcument 4 Filed 08/20/19 Page open 123

 

When asked how she met Mr. Tash, she informed APS this was through an ad
placed on craigslist by her son for furniture in her apartment she was selling.
The two developed a friendship and at one point in time, Mr. Tash was a client
of Ms. Kallos. After she stopped providing therapeutic services to Mr. Tash,
the two explored residing together as he is now her CDPAP. Ms. Kallos
maintains her son became distant during this time as he disapproves of the
relationship she has with Mr. Tash.

VI.Summary and Recommendations

Ms. Kallos has expressed wanting to move to Italy, as she has resided there for
five years in the past or Israel, because they have “great medical care’. Ms.
Kallos expressed she is considering selling her apartment and Mr. Tash is
considering selling his home in Long Island. With the money from these sales,
they plan to relocate. Ms. Kallos expressed she wants to relocate to “escape
from Benjamin”. When asked how APS could be of assistance to Ms. Kallos,
she was unable to answer. Mr. Tash recommended family therapy for Ms.
Kallos and her son. This is a possibility that Ms. Kallos and her son can
explore if the two arte receptive to this idea.

Otherwise, Ms. Kallos has been complying with all medical appointments and
care. Ms. Kallos receives ongoing care from her CDPAP who works Monday-
Friday. On the weekends, Chinese American Planning provides an aide named
Margo. Ms. Kallos also has a private pay aide named Adrianna, whom has
been assisting for the past twenty years. Ms. Kallos maintains she is not in
rental arrears and does not need assistance with rent. However, maybe a senior
subsidy could help with financial issues in the home. Ms. Kallos income is not
enough to solely cover the rent each month leaving her dependent on assistance
from Mr. Tash. It is unclear if Ms. Kallos is renting the apartment or owns the
apartment thus paying only a maintenance fee. Ms. Kallos referred to her
monthly payment of $2087 as “rent”.

Ms. Kallos maintains she is not being abused or neglected by Mr. Tash and
also maintains that she is not currently in contact with her son. Ms. Kallos

   

  

Completed by: g
‘Keisha Ford
 

Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 — Rage 21 of 123

Hernandez, Carmen

_ From: Gacek, Bozena
Sent: Wednesday, December 20, 2017 1:37 PM
To: Hernandez, Carmen
Subject: Re: Kallos June assessment visit

KALLOS JUNE ASSESSMENT VISIT 12/18/2017

RP IS 75 Y/O WHITE, FRAGILE FEMALE WHO LIVES WITH HER PARTNER, MR. ELLIOT TASH WHO IS ALSO HER PAID AIDE
THROUGH CDPAP. RP PREFERS TO BE CALLED DR. KALLOS. SHE WAS COGNITIVE BEHAVIOR PSYCHOLOGIST. RP HAS
MENTAL CAPACITY. RP IS PHYSICALLY IMPAIRED AND NEEDS CONSTANT ASSISTANCE WITH ALL OF HER ADL ACTIVITIES,
SHE FULLY DEPENDS ON HER CAREGIVER, MR. TASH AND 2 WEEKEND HELPERS MARGO AND SASHA 212 666 2490. RP

_ SEEMS TO BE HAPPY, COMFORTABLE AND AT EASE WITH MR. TASH. MR. TASH IS HER PARTNER, FRIEND, COMPANION.
MR. TASH ATTENDS RP'S NEEDS, HE BATHES HER, GROOMS HER, DRESSES HER, HE COOKS, CLEANS, DOES THE LAUNDRY,
AND SHOPPING. HE TAKES RP TO THE DOCTORS APPOINTMENTS AND OUT FOR WALKS IN THE WHEELCHAIR . HE TAKES
HER ON MOST OF THE WEEKENDS TO HIS HOUSE ON LONG ISLAND IN SPEONK (89 NORTH PHILIPS AVE, SPEONK, NY
11972). MR. TASH PAYS LARGER PORTION OF RP'S RENT AND PARTICIPATES WITH HOUSEHOLD EXPENSES. WHEN CW
ARRIVE FOR THE ASSESSMENT, MR. TASH WOKE RP FROM HER LATE AFTERNOON NAP. SHE SAID:" WHAT IS MY SON
CAME UP WITH THIS TIME? | HOPE HE WILL COME TO HIS SENSES". RP'S SON, BENJAMIN KALLOS MADE RP REFERRED
TO APS 4 TIMES (TWICE DIRECTLY ON HIS OWN AND THE LAST TWO TIMES THROUGH RP'S HOSPITAL'S SW AND THE
NURSE). MR. BENJAMIN KALLOS SUGGESTS THATRP IS IN MANY RISKS CAUSED BY MR. TASH, WHICH RP HERSELF DENIES
AND APS CW DIDN'T OBSERVED THEM AT THE ASSESSMENT TIME. MR. TASH IS THE ONE WILLING AND ABLE TO ASSIST
RP WITH WHATEVER SHE NEEDS. RP SAID THAT HER SON VISITED HER IN HER APARTMENT 5 YEARS AGO. HE CAME TO
VISIT RP IN THE HOSPITAL LAST SEPTEMBER 2017 AFTER MR. TASH TOLD HIM PERSONALLY THAT HIS MOTHER IS IN THE
HOSPITAL IN CRITICAL CONDITION AND SHE WANTS TO SEE HER ONLY SON. RP DOESN'T REMEMBER SEEING BENJAMIN
VISITING HER BUT HER FRIENDS WHO WERE WITH HER AT THAT TIME SAID THAT HE STOPPED BY WHILE RP WAS STILL
GROGGY AFTER ANESTHESIA. RP SAID THAT HER SON DOESN'T HELP HER AND DOESN'T VISIT HER: SHE SAID THAT WHEN
HER SON, BENJAMIN KALLOS STAYED IN HER APARTMENT FOR 1 1/2 YEARS IN 2008/2009, BEFORE HE RUN FOR CITY
COUNCIL, HE DIDN'T HELP HER WITH HER RENT OR ANY HOUSEHOLD EXPENSES. RP SAID THAT HE WAS BRINGING FOOD
FOR HIMSELF AND THERE WAS NO MEALS TOGETHER. RP SAID THAT BEFORE HE MOVED OUT, HE TOOK AWAY MOST OF
THE IMPORTANT DOCUMENTS WHICH BELONG TO RP LIKE: WILLS, STOCKS CERTIFICATES, HER TWO DIVORCE
DOCUMENTS AND OTHER DOCUMENTS AS WELL). RP SAID THAT HER SON TOOK AWAY RP'S PAINTINGS AGAINST HER
WISHES. HE RETURN SOME OF THEM BACK. RP SAID THAT HER HEALTH CARE PROXY IS BONNIE CRABS 212 749 1298.
CW CONFERENCED THE CASE WITH HER SUP II. APS WILL CLOSE THE CASE SINCE THERE IS SOMEBODY WILLING AND
ABLE TO ASSIST RP RESPONSIBLY.

Bozena Gacek | Case Worker

HRA/ Adult Protective Services

Manhattan South

400 8" Avenue 7 floor

NY, NY 10001

T; 212 971 2644
Se STER OTS

 

 

 

 
   

. Human Resources
' Administration
Department of

Social Services

CONFIDENTIALITY NOTICE: If you have received this electronic transmission in error, delete it without
copying or forwarding it and notify the sender of the error.
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 22 of 123

Gacek, Bozena

 

From: Fletcher, Roger

Sent: Friday, April 27, 2018 9:26 AM

To: Hernandez, Carmen

Ce: Quintana, Stephen; Roberts, Florentine; Gacek, Bozena; Imbert, Bergson
Subject: June Kellos

Good morning to all. In the matter of referring the case of June kellos to an APS office on Long Island. One has to ask the
question is this the prudent and legal thing to do. This case has been referred to this APS office numerous times in the
past, with a similar outcome. We have not been able to validate any type of abuse in this case: The possibility exist that
the agency might be liable if we were to become part and parcel of a continuation of a falsehood . The clients could look
at our action of referring this case to another jurisdiction as a defamation of character .

  
 

There appears to be a serious rift between Ms. Kellos and her son yebRenher PEESOUHEE ,and APS is being used as a

tool for retaliation . This situation can be interpreted as a type of harassment o on nthe part of APS,thus making APS liable
for all kinds of legal actions . If possible can we ask our legal team at OLA to review this action of referring the case out,
to see if there might be any liability or culpability on the part of APS ? Can you please speak with Mrs. Knight or Ms.
Brown in regards to this e mail ? Thank you.

 

 

 
 

Case 1:19-cv-07724-CM Document4 Filed 08/20/19 Page 23 of 123
_ . .

ered

 

From: Fletcher, Roger

Sent: Friday April 27, 2018 9:26 AM

To: Hernandez, Carmen

Ce: Quintana, Stephen; Roberts, Florentine; Gacek, Bozena; Imbert, Bergson
Subject: _ June Kellos

Good morning to all. In the matter of referring the case of June kellos to an APS office on Long Island. One has to ask the
question is this the prudent and legal thing to do. This case has been referred to this APS office numerous times in the
past, with a similar outcome. We have not been able to validate any type of abuse in this case: The possibility exist that
the agency might be liable if we were to become part and parcel of a continuation of a falsehood . The clients could look
at our action of referring this case to another jurisdiction as a defamation of character .

There appears to be a serious rift between Ms. Kellos and her son SOG ESNCE ,and APS is being used as a
tool for retaliation . This situation can be interpreted as a type of harassment on the part of APS,thus making APS liable
for all kinds of legal actions . If possible can we ask our legal team at OLA to review this action of referring the case out,
to see if there might be any liability or culpability on the part of APS ? Can you please speak with Mrs. Knight or Ms.
Brown in regards to this e mail ? Thank you.

 

 

 
Case 1:19-cv-07#24-CM Document 4 Filed 08/20/19 Page 24 of 123

her and Mr. Tash from attending any public meetings. She also stated that she would never have a
conversation on the phone with her son alone, because he lies. She stated the last time she spoke with
him was in December and it was a three way conversation with her brother Doug.

Client states that her son had a child in February and heard about it from outside source. She showed
me clothes she bought for her granddaughter, but fears he will not accept them. Stating she will leave
the clothes with their doorman. She got teary eyed stating she will never get to hold her only grandchild
and it hurts her heart. |

Ms. Kallos states “had it not been for the care and friendship of Mr. Tash she would have ended up ina
Nursing home. Ms. Kallos states she gets no form of support from her son and further states her son’s
attack on Mr. Tash is affecting her emotionally/physically.

It is clear to anyone who is in the presence of Ms. Kallos and Mr. Tash that theirs isa unique
relationship, one with unconditional trust. In my brief time there throughout the interview, Mr. Tash
caring for Ms. Kallos was exemplary. Ms. Kallos Parkinson’s causes her to have uncontrollable
movements, sitting is somewhat a problem, she slides down and sometimes off her seat and constantly
has to pull her up. Mr. Tash would pop in every now and then and settle her back in her seat, gives her
something to drink, monitors her on a regular basis. He would join the conversation stating that Client’s
son had him arrested falsely and the son resents his relationship with Ms. Kallos. He also stated that he
as 2 daughters and a son who treats her like part of the family. Mr. Tash states he has a van that
accommodates Ms. Kallos’s wheelchair, whenever they go out. He gave me a legal document in
response to her son’s allegations against Mr. Tash, a complaint letter to the Ethics Committee, a
campaigned photo and photocopy of a news article.

Client is a very articulate woman, who throughout her illness, displays a sophisticated type of demeanor.
Client is well cared for and is not at risk of neglect or abused. She is however, in my opinion, is being
emotionally abused by her son. Client has no relationship with her son or his wife and feels cut off from
that side of her family. What makes matters worst is that Client states she knows her son is the one
making referrals to APS and other organizations. Which, she sees as a waste of Government Resources.
Visit ended with an open invitation to visit anytime | was in the neighborhood.

 

 
Case 1:19-cv-07724-CM Document 4 Filed 08/2

   

9 _Page 25 of 123

 

Fletcher, Roger
Friday, April 27, 2018 9:26 AM

 

Tor Hernandez, Carmen
ce: Quintana, Stephen; Roberts, Florentine; Gacek, Bozenz; Imbert, Bergson
Subject June Kellos

Good morning to all. In the matter of referring the case of June kellos to an APS office on Long Island. One has to ask the
question is this the prudent and legal thing to do. This case has been referred to this APS office numerous times in the
pest, with a similar outcome. We have not been able to validate any type of abuse in this case: The possibility exist that
the agency might be liable if we were to become part and parcel of a continuation of a falsehood . The clients could look
at our action of referring this case to another jurisdiction as a defamation of character .

There appears to be a serious rift between Ms. Kellos and her son Pn Ld ,and APS is being used as 2

 

tool for retaliation . This situation can be interpreted as a type of harassment on the part of APS,thus making APS ‘i:
for all kinds of legal actions . If possible can we ask our legal team at OLA to review this action of referring the case cuz,
to see if there might be any liability or culpability on the part of APS ? Can you please speak with Mrs. Knight or Ms.
Brown in regards to this e mail ? Thank you.

 

 

 
 

Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 ,,Page 26 of 123
\

June Kallos #113937.

On 3/25/18, | made a visit as was suggested by Director Hernandez, to Ms./Dr. June Kallos. Before
arriving, | placed a call to the home, (as promised from a visit made the evening before), at which time |
was told by Mr. Tash to give them approximately 15 minutes before coming because there is a particular
program they watch every Sunday morning on National Geographic’s which they were in the process of |
watching and Client would need time to dress for the visit. He le further stated they were planning on
going out.

Upon my arrival to the building, the Concierge announced my visit and | was directed to the elevator. |{
was met at the door by Mr. Tash who was fully dressed and introduced himself to me. He further stated
that Client would be joining us in a few minutes. Ms. Kallos came out of her bedroom into the living
room assisted by a rollator (Client suffers from Parkinson’s). Client was dressed in a blue striped long
sleeve blouse and belted blue jeans. She then eased herself on a motorized chair, where she has trouble
sitting up without sliding down and has to constantly pull herself up.

We were seated in a comfortable living room where Mr. Tash stated that Client has an HHA, Margo
Robato. He stated that they gave her the day off given the fact it was Palm Sunday. Client lives in a two
bedroom apartment which she owns. | was shown the sleeping arrangement in place for Mr. Tash who
shares the room, but on separate beds with a partition, so that he could be close to her just in case she
needs him during the night. Client was receptive and alert to the visit and cooperated fully.

Before | could ask Mr. Tash to excuse us for a few minutes, Ms. Kallos told him that | was there to see
her and not him, so he should go and have a smoke, to find something else to do in another room, to
just excuse himself. Even though Client has a speech impediment, | was still able to understand client

. Clearly. Client states that she misses having a relationship with her son, but will not allow him to
jeopardize her relationship with Mr. Tash, who has been there for her throughout her entire ordeal
(illness). Ms. Kallos states her son is using the Courts and APS to ruin her and Mr. Tash’s relationship.
She stated that her son wants to place her in the neighborhood Nursing Home so that he could have her
apartment, but before that happens, she will sell the apartment and everything that isn’t nailed down.

Client states the situation is very stressful. She states that her son has referred her to every organization
possible. She states in 2011 he wanted to place her and to get guardianship so he could take control of
the apartment and everything in it. Client shared she has been hospitalized several times in the past 5
years and her son was never there for her. She stated on

 
 

discharged. Client also stated that the relationship with her son has been strained since he used a photo
of them both for his campaign and she asked him not to, but he did anyway and asked her to confirm
with the City Council that she is in agreement with using the photo. She stated she would not and did
not. This started his all-out battle, using Mr. Tash to get back at her. She further stated her son banned
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 27 of 123

Ww

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 28 of 123

raw OGLVUL wriraevir find ,oOoQ rl raul LEI Caw OGLVOL
Page 1 of 3
CRIMINAL COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK
THE PEOPLE OF THE STATE OF NEW YORK.

MISDEMEANOR
-~against-
David Tash (M 68), ADA Aaron Teitelbaum

(212) 335-9117
Defendant.

 

 

ean

— Police Officer Leon Guo, Shield 4853 of the 19th Precinct, states as follows:
|

— The defendant is charged with:

en 1 PL 120.142) Menacing in the Second Degree
o_o (defendant #1: 1 count)

oman 2 PY. 120.5003) Stalking in the Third Degree
na (defendant #1: 1 count)

a 3 PL 120.45(1) Stalking in the Fourth Degree
_—_ (defendant #1: 1 count)

oO = 4 PL 120.45(2) Stalking in the Fourth Degree
—— (defendant #1: 1 count)

— 5 PL 120.45(3) Stalking in the Fourth Degree
a (defendant #1: 1 count)

nam 6 PL 240.26(2) Harassment in the Second Degree
a (defendant #1: 1 count)

names 7 PL 240.260) Harassment in the Second Degree

 

(defendant #1: 1 count)

 

     

 
 

 

 

At the times and places described below in the County and State of Ne d
the defendant repeatedly followed another person and engaged in a course of conduct and
repeatedly committed acts over a period of time intentionally placing and attempting to place
another person in reasonable fear of physical injury; the defendant with intent to harass,
annoy and alarm a specific person, intentionally engaged in a course of conduct directed at
such person which was likely to cause such person to reasonably fear physical injury and
setious physical injury, the commission of a scx offense against, and the kidnapping,
unlawful imprisonment and death of such person; the defendant intentionally and for no S
legitimate purpose, engaged in a course of conduct directed at a specific person and knew

Ss veo en ce aaah anndnct was likely to cause reasonable fear of
Case 1:19-cv-
| se 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 29 of 123

COA OGLVOUL pras“euid tive 290 rr rAGL ofruuet PFaA DULVOL

Page 2 of 3
CRIMINAL COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK

THE PEOPLE OF THE STATE OF NEW YORI
MISDEMEANOR.

-against-

David Tash (M 68), ADA Aaron Teitelbaum
(212) 335-9117

Defendant.

 

consisted of following, telephoning and initiating communication and contact with such
person, and the defendant was previously clearly informed to cease that conduct; the
defendant intentionally and for no legitimate purpose, engaged in a course of conduct
directed at a specific person and knew and reasonably should have known that such conduct.
was likely to cause such person to reasonably fear that his or her employment, business and
career was threatened, where such conduct consisted of appearing, telephoning and initiating
communication and contact at such person's place of employment and business, and the
defendant was previously clearly informed to ccase that conduct; the defendant, with intent
to harass, annoy and alarm another, followed a person in and about a public place ot places;
the defendant, with intent to harass, annoy and alarm another, engaged in a course of
conduct which alarmed and seriously annoyed another person and which served no

legitimate purpose.
The factual basis for these charges are as follows:

IT am informed by Ben Kallos, of an address known to the District Attorney's
Office, that he observed the defendant, over approximately the last seven years, engage ina
course of conduct, in the City, County, and State of New York, as follows:

(1) On one occasion in approximately 2011, the defendant ran toward Mr. Kallos
at a high rate of speed, with the apparent intent to collide with Mr. Kallos, causing Mr.
Kallos to fear that he was going to be struck by the defendant.

(2) On one occasion in approximately 2011, the defendant stated in substance to
Mr. Kallos that he was going to throw Mr. Kallos off of a balcony.

(3) On one occasion in approximately 2016, the defendant intentionally drove a
car up onto the sidewalk in close proximity to where Mr. Kallos and his spouse were
walking.

(4) On numetous occasions since approximately 2013, the defendant appeared at
public meetings conducted by Mr. Kallos, and attempted to communicate with Mr. Kallos,
despite repeated instructions by Mr. Kallos for the defendant to stay away from these public

mectings.

HV NS MON ia cad DAV
nit

mately 2013, the defendant has stated in
disruption at public mectings conducted...

by Mr. Kallos in an effort fo publicly V Jos: .
(6) On numerous occasions over approximately the past five years, the defendant

 
  

-asions since approxi

   
       
    

ere L£10¢@~20-60 Wee ESL 20
B9902Sp212
°

Ca :19-cv-
se 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 30 of 123

mr as eure OME 190 rit MAUL. +e CaOK OCGELVOL

CAA AULVOL

=
Camel
a
aes
a
=
=
—_
\
2 cme
an

~]
So

al
man
7
=n
a
an
a aeaml
—_——

Page 3 of 3

CRIMINAL COURT OF THY CITY OF NEW YORIS
COUNTY OF NEW YORK

THE PEOPLE OF THE STATE OF NEW YORK

  
  

MISDEMEANOR
~against-
David Tash (M 68), ADA Aaron Teitelbaum

. (212) 335-9117
Defendant.

 

contacted Mr. Kallos to inform him that Mr. Kallos's mother's health had deteriorated
significantly and that she was at risk of death, when in fact Mr. Kallos's mother's health
remained unchanged.

(6) On September 1, 2017, the defendant appeared at a public meeting conducted
by Mr. Kallos at AA Hast 93rd Street, depsite having been instructed by Mr, Kallos to stay
away from Mt. Kallos and all public meetings conducted by him. Mr. Kallos became fearful
for his safety upon secing the defendant at the meeting. Mr. Kallos concluded the meeting
and left the location. The defendant followed Mr. Kallos out of the building, Mr. Kallos
began running away from the defendant, and the defendant pursued Mr. Kallos, and

shouted, in substance to Mr. Kailos, "your mother is dying.”
Lam further informed by Mr. Kallos that the defendant did not have permission

or authority to engage in any of the above-described conduct.

False statements made in this written instrument ate punishable as 4 class A
misdemeanor pursuant to section 210.45 of the Penal Law, and as other crimes.

qpill7. 17202

Police Officer Leon Guo Date Time

 

 

 

gE £L0%-70~60 UE L029: 20
B9907SPZ1z
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 31 of 123

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: PART A

 

THE PEOPLE OF THE STATE OF NEW YORK

-against- SUPPORTING DEPOSITION
CPL. § 100.20

David Tash,
Docket No. 2017NY046095

Defendant.

 

 

1, Benjamin Kallos, of an address known to the District Attorney's Office, County of New

York, State of New York, being duly sworn, depose and say:

that I have read the Accusatory Instrument filed in the above-entitled action and attached

hereto and that the facts therein stated to be on information furnished by me are true upon my

personal knowledge.

False statements made herein are punishable as a class AA
misdemeanor pursuant to section 210.45 of the penal law.

 

as 8 2
ay , ‘ Gb $e ge” tea?
Pod tt Ege Eee Ang Ly a UBIVE

~ Signature (Deponent) Date

              

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 32 of 123

N.B. Below please find a brief response to my son, Benjamin’s allegations.

THE SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK: PART A

 

THE PEOPLE OF THE STATE OF NEW YORK
--against-

David Tash Defendant

 

AFFIDAVIT IN OPPOSITION
Docket No.201

L, Dr. June E. Kallos, of 420 East 72" street being duly sworn depose and say:
That I have read the Accusatory Instrument filed in the above-entitled action based on information

provided by my son, Benjamin J. Kallos, unfortunately my son has presented “alternate facts.”

“(1) On one occasion in approximately 201, the defendant ran toward Mr.
Kallos, at high rate of speed, with the apparent intent to collide with Mr.
\Kallos, causing Kallos to fear he was gojng to struck by the defendant.”
1) The occasion in question took place in the\hospital in front of the crowded nurses’ station.
There is no way Mr. Tash could have developed a head of steam to “collide” with my son. In

addition, my son had no premise to expect this nonviolent man to strike him

“(2) On one occasion in approximately 2011, the defendant stated in
Mr. Kall

   

    

 

2) The occasion in question occurred when my son brought a group of friends to my home,
unexpectedly, to clean out things he considered unnecessary. Included but not limited to my
stock certificate and accompanying literature necessary to the sale of the Co-op. He also

emptied an oak file cabinet containing original works which I cannot replace. At no time was

that he was going to throw Mr. Kallos off a balcony.” . |
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 33 of 123

Mr. Tash alone with Benjamin long enough to be able to make any threat.

“(3) On one occasion in approximately 2016, the defendant intentionally
drove a car up on the sidewalk in close proximity to Mr. Kallos and his
spouse were walking.”

3) On this occasion I was so excited to see them unexpectedly that I asked Mr. Tash to turn into
the building driveway. At this point Benjamin entered the building and Irene, his spouse,
came to the car to speak with Elliott and me. She was so delightful , and reminded me that
she told Benjamin how much she looked forward to getting to know me. This made me even
more regretful that Benj had kept us apart since their marriage. She is a beautiful woman
and looks more like my daughter than my daughter-in-law. I was so but my son did not
encourage forward to having a daughter with whom to do “girlie” things, not that I would
have objected to going to movie or having an occasional meal together but my son did to
having anything encourage her to have any contact with me. It is a sad situation when a
single mother with Parkinson’s finds herself abandoned in her time of need.

“(4) On numerous occasions since approximately 2013 the defendant apeared
at public meetings conducted by Mr. Kallos and attempted to communicate
with Mr. Kallos despite repeated instructions by Mr. Kallos for the defendant
to stay away from these public meetings.”
4). Mr. Tash only attended public meetings to transport me, as I am mobility challenged and
both of us are constituents. We each received email invitations and RSVP’d. At no time did
Benjamin or his staff respond that we should not attend. At no time did Benjamin instruct
Mr. Tash to stay away from these meetings
“5) On numerous occasions since approximately 2013 the defendant has

tated in substance to Mr. Kallos that he planned to cause disruptions in
los to embarrass him.’

 

     

 

5)Mr. Tash had no opportunity to talk with my son long enough to make any such threats.
It should be clearly noted Mr. Tash called my son from an ambulance to inform him that J remained
en route to the ER. In the past five years I have been hospitalized more than twenty-five times and

clearly my health has deteriorated and certainly has not “remained unchanged”
    
      

Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 34 of 123

“(6) On numerous occasions over approximately the past five years the
defendant contacted Mr. Kallos to inform him that Mr. Kallos’ mother’s
health had deteriorated significantly and that she was at risk of death, when in
fact Mr. Kallos’ mother’s health remained unchanged. “

“(6) On September 1‘ 2017 the defendant appeared at a public meeting
conducted bt Mr. Kallos at 244 E 93" street despite having been instructed by
Mr. Kallos to stay away from all public meetings conducted by him.Mr.
Kallos became fearful for his safety upon seeing the defendant at the meeting.
Kallos concluded the meeting and left the location. The defendant followed
Mr. Kallos out of the building. Mr. Kallos began running away from the
defendant, and the defendant pursued Mr. Kallos and shouted in substance
“your mother is dying”

(6) On September 15! 2017 Mr. Tash attended the “First Friday “meeting to which he had
received an invitation. Mr. Tash sat quietly at the meeting waiting to speak privately regarding
my anxiety and fear of my scheduled out-patient surgery at noon. Mr. Tash felt it was important
for my son to take an active role in my recovery. Mr. Tash believed it behooved him to inform
my son of my failing health and give him a chance to connect with me because I feared I might
not come out of Anesthesia. (Benji was with me after my shoulder surgery when they called the

head of anesthesiology to the recovery room to revive me when no one else had succeeded.)

CONCLUSION:

In spite of the above I dearly love my son. I, however, feel it is incumbent upon me to share some
of our recent history. As a single parent I worked very hard to assure he would lack nothing. My
repayment was not even an occasional phone call. He put the icing on the cake when he disinvited
me to his wedding while inviting his wife’s family and all his father’s relatives telling me that it was
a private between him and Irene exclusively He did, however, know to use my Amex card, to take a
cruise, and take a room at the Waldorf Astoria with the same young lady. I had given him the card
for emergency use only with the understanding that it was for my peace of mind.

Benjamin’s motivation for bringing Criminal charges against Mr. Tash is clearly an attempt to use
in his cold and calculating plan to have Mr. Tash removed from my life, discredit, and
nearcerate ctor, ' ould ha
placed in a nursing home where I would have a life expectancy of one month. He believes he wou
have my apartment to live in or sell. In this vein, he moved back in with me when he wanted to run
for office. In the 18 months he lived with me he came and went like a stranger and often sneaking
out so I wouldn’t know he was gone. During this time, he never contributed to maintenance, Con Ed
or cable TV, all of which he used extensively, leaving his two computers running, and the lights on.

      
 

 

   
    

 
 

 

My son is not only attempting to manipulate this court to advance his own agenda but has made
several allegations to APS, hospital social workers, and the Visiting Nurse Service. All cases he
initiated with APS were closed concluding allegations were unfounded. See attached e-mails.
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 35 of 123

The issue here is solely between my son and me. Mr. Tash is just the messenger. Any charges
against him, being unfounded, should dismissed and he should be protected from my son in the
future.

As an aside it should be noted that I suffer from a degenderize disease. What my son is doing is
causing me to experience exacerbation of all my symptoms and the appearance of a few new ones.
Mr. Tash has saved my life on more than one occasion. While Benjamin has cost me emotionally
physically and financially.

False statements made herein are punishable
Misdemeanor pursuant to section 210.456

Pbas IW

Dr. June E. Kallos

       

 

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 36 of 123

COUNTY OF NEW YORK: PART A

 

THE PEOPLE OF THE STATE OF NEW YORK
--against-

David Tash, Defendant

 

Motion to Vacate /Dismiss
Order of Protection
Docket No. 2017

Not to be able to perticapate in my local government,town hall meetings and street fairs where

Bengamin may be present is clearly is a violation of my constitionally gaunenteed liberty interest.

The TOP should be vacated because I have never or will never be a threat or endanger the
complaining witnees. The TOP was optained resulting from Bengimin misleading the DA with
allegations that have absolutely no bassis in fact. I fear he would make false alegation that Tash has

violated the TOP and have me charged with crimial contempt.

I beleive Benjamin is misusing the power of being a Counsilmen to influnance the DA’s office to
proceed with a malitious procecution where a simple review of the video of the entire occation is
in DA’s offie evidence. This captured, unedited, recording will show exactly happened and

clearify whether or not the DA has prosicutional case .The go-pro video will fully exonarate me and

reveal there was no crime whatsoever. What will be reavealed is the intent of the encounter was a

 

recovery room be at Lenox Hill Hospital where she feared she would not survive.

Hindisite being 20 20 I should have realized that since he has shown a clear course of conduct that
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 37 of 123

he has no interest in his mothers wellbeing encluding buut not limited to

1) Disinviting her to his wedding.

2) Not calling or visiting her in the hospital even after a doctor called him to inform him that
his mother was going to have life threating kidney procedure in a few hours(2:00 am ) and
this may be his last chance to speak with her. He responded by not coming and not even
calling to find out her condition.

3) He NEVER calls her or acknowledges Birhtdays,Mothers Day, or the high holidays.

4) Has not acknowledged Mr.Tash or said even hello in the past at least five years.So when
Bengamin alleges he told Mr. Tash not to attend his public events is not true,hopwever Mr.
Tash was invited to all these events by signed emails and continues to be invited after the
TOP was served. If Tash RSVP he would be violating the TOP.

5) Has attempted to have his mother decleared non compus mentus and take garenship of her
on more than one occatrion.(see his irst attewmpt in 2012 attach hereto and made parthereof.

6) Made allegation to Adult Protective service on four occation and all the cases where closed
with a finding of UNFOUNDED (attached hereto and made parthereof.)

7) Made allegation to the Crtified Hjome Health Agency(Revival) that Mr. Tash was ,,removing
her catherter to have intercourse with his mother, revival responded there was no way to
independantly varify these allegation but Tash having first hand knowledge and knows for
certain these allegation aare patently false and makes one wonder how her son can claim
these allegation based on WHAT?

8) He has unses his mother as a prop photo in his campain misquoting her sayin:“I am so proup

of my son.he always does the right thing.‘ He used the photo and quote four years ago

 

run last month.This gile so riled her she wants to campain against him and attoreys have

encouraged her to go public and talk to the press that is pursuing her.Dr. Kallos deeply

beleyve her son does not derserve to be reelected and she she loves him unconditioally
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 38 of 123

wants no part in destroying his repuytation and future in politics however she is compeled
to foliow the advice attorneys she has consulted with on this case. Dr. Kallos believs once
the press is involve (and there are already a story in the Daily News and the NY Post) this
will take on a life of its own.] think we all can agree in the interest of justice and the
wellbeing of all concered parties this matter she be concluded at once.

Mr. Tash is superfulious and zero in this action.He is just the meeinger. The only issue her is
between a son and disabled mother. Mr. Tash comitted no crime by beging her son to

perticiapatge in his moms recover and health care. Thed only way to independantly verified

the situation is to watch the video of the entire occation that led to these charges.

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 39 of 123

COUNTY OF NEW YORK

 

THE PEOPLE OF THE STATE OF NEW YORK

DOCKET NUMBER
2018NY018715
-against-

David Tash

 

Motion to Include the amendment
From June 4, 2018 in OP on July 10,2018

PLEASE TAKE NOTICE that upon the transcript of HONORABLE DAVID FREY attached hereto and made
part of hereof as exhibit 1 the TOP has been amended to Mr. Tash’s permissible appearance at any Family
Court proceeding involving Dr. June Kallos.

THE COURT: That is fine. That is amended. So he can appear in Family Court.( transcript Exhibit 2)

Mr. Tash was under the impression upon signing the OP on July 10th that the amendment was included in

the final Order of July 10.

 

Since Mr. Tash and Mr. Kallos reside in close proximity the OP should allow incidental and inadvertent

contact.
  

Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 40 of 123

Orders of Protection are designed to protect people from legitimate threats of violence and that routinely
Issuing orders of protection where there is no “good cause” shown of a legitimate threat undermines the
purpose of a T.O.P. Orders of protection are entirely discretionary according to the statute- which explicitly
states “ may for good cause shown.”{ CPL sec. 530.13(1) } A compelling argument could be made that the
judge should use his discretion wisely by allowing some modicum of due process before a defendant loses
a significant liberty interest. While a TOP hearing may be discretionary ordered if it would be useful or
productive ( People v. Meggie, 184 Misc.2d 316(NY 2000). The evidentiary issues could be resolved in this
case without a hearing because there is a video of the occasion that is the bases of the arrest and
prosecution. The video clearly shows that there was no law broken or crime committed. The extraordinary
circumstances in this case stems from an elected official misleading the District Attorney and committing
perjury in allegations set forth in the Criminal Complaint. Please refer to the NB (nota Bene) by Dr. June’s

Kallos Affirmation in Opposition(exhibit 3) to her son’s “alternate facts” .

Dr. June attended an hour and half interview with the Deputy Director of the DA’S office, an ADA and the
Chief Investigator of NYPD and explained to them that the complaining witness (her son) filed a false report
and spoken untruths.The conclusion reached after the meeting was to drop the charge re: violating the OP.
The allegation by Benjamin lacked credibility and it was easy to see no violation of the Order had been
committed. The arrest resulting from Dr. June’s sons unfounded allegation left her on the street feeling as
though she was in Nazi occupied Budapest in front of her place of worship. Without Mr. Tash to push her

home in her wheelchair she became distressed and to see Mr. Tash cuffed and taken into custody was

completely devastating. She will live under the sword of Damocles until the OP is vacated or expires. June

  

 

is-patently.obviou: na

 

misused the OP in the second arrest when he knew or should have known that there was no violation.

Mr.Kallos is currently misusing the OP to slander his mother and her caregiver in a Family Court matter.
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 41 of 123

the interest of justice and due process the OP should be vacated irnmmediately or at least evaluate the need
and scope of it and the credibility and veracity of the complaining witness. The OP has been in effect for
more than a year and there has been no violation. There is no previous history of violence and no danger of

intimidation or threat and therefore issuing an OP contravenes public policy.

Further evidence of the veracity, credibility and abuse of his power of office are Ben’s allegation are
contained in reports he initiated with Adult Protective Services. The conclusion APS came to is “ Ben is
using the agency to harass and psychological abuse his mother with unfounded allegations”. The case was
first reported on 5/19/2011 ,and (including but not limited to) re-referred on

6/30/2011 2/3/2012, 12/18/2014,2/11/15,3/15/2016,9/17/2017,1/17/2018. In each and every case the
conclusions APS documented that all claims have been unfounded and “falsehoods”. The hundreds of

pages of reports from APS are available upon request have not been affixed but a few are as exhibit 4.

The invitation to “First Fridays” (exhibit 5) is a clear contradiction to Ben’s statements and the “factual basis”
for the criminal charges. It is easy to understand Ben’s intent was to mislead the Police and the DA'S office
with offering statements that are completely untrue was done so to establish “a course of conduct”. Ben has
not spoken one word to Mr. Tash is at least five years so where and when did his alleged “instruction to
stay away” occur other than within his delusional mind?(exhibit 6). The 911 call Ben also mis-stated facts
stating the “emotionally disturbed” person was violent.

A BRIEF HISTORY

The rift between June and her son dates back many years. Benjamin’s first attempt to gain guardianship of

 

she sent out an SOS to have her friends send letters in support. (exhibit 7). The theme in all his allegation

simply stated is his mother does not have the ability to make decisions and the person she choose to help
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 42 of 123

her is just no good. Ben has alleged that her caregiver is “inappropriately medicating pt (her) with
tranquilisers,using illegal drugs,and also removing indwelling catheter in order to have sexual relations with
pt.(her).......... ” One has to wonder where the information came from for Benjamin to make these unfounded
allegations. It is clear that there is no way to independently validate these allegations and are complete

fabrication going on in her son's mind with an unhealthy fixation on his mothers sex life.

WHAT IS REALLY GOING ON HERE?

2! Member who is abusing the power of his office and

 

The Complaining Witness is a sitting City ©
wasting the resources of Adult Protective Service, NYPD, and the DA’S office by false reports and

ce has caused unmeasurable damaging stress to his mother and her caregiver/

 

untruths.His ™

 

forar

adduticated with an ACD in instead of a trial. The facts and circumstances of the present case based solely

on the unreliability of the allegations makes it unfair to base an OP onit. There is some case law to support
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 43 of 123

the idea that due process should be required in cases where one is stripped of a constitutionally guaranteed
liberty interest. [CPL sec. 170.65(1) and People v. Thomas,4 N.Y. 3d 143 791 N.Y.S. 2d 68,824 N.E. 2d

499(2005) see also CPL sec.100.4]

RELIEF SOUGHT

1) | pray this court will amend the present OP to include the amendment on the OP in the previous
court appearance.

2) Amend OP to include incidental and inadvertent contact.( especially while attending religious
services).

3) Review video (in evidence with DA’S office) to determine if a crime was committed.

4) Review Criminal Complaint and Dr. Kallos NB Affirmation in Opposition.

5) Allow defendant access to Civil Court and the press without it being interpreted as third party

intervention.
_CONCLUSION

What is really happening in this case has little to do with the defendant. The real conflict is between a
mother and her son. The defendant is just the messenger. One should not kill the messenger. The police
and the DA’S office are complicate in this arrest and prosecution solely because the complaining witness
is an elected official and should not be given preferential treatment. It is the opinion of more than six
attorneys that Dr. Kallos conferenced with regarding this case,they all agreed that the only reason the
arrest and prosecution are going forward is because Dr. Kallos’s son is a publicly elected official. In the

interest of justice and society. in a perfect world after reviewing of the information contained herein the court

    

 

will So Order the charges be dropped altogether or at least vacate the OP. In the interest of justice an

investigation should be Ordered to investigate the allegation stated herein and determine whether the
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 44 of 123

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 45 of 123

FAMILY COURT OF THE STATE OF NEW YORK
‘COUNTY OF NEW YORK

June E. Kallos, : File No.: 295818
: Docket No.: V-09224-18

Petitioner, :
: AFFIDAVIT IN SUPPORT OF
-against- : MOTION TO DISMISS AND FOR
: PETITIONER TO REIMBURSE
Irene Kallos, : THE 18B PROGRAM FOR
Ben Kallos, > FRAUDULENTLY CLAIMING SHE
: IS ENTITLED TO FREE COUNSEL
Respondents.
STATE OF NEW YORK _ )
}ss.:
COUNTY OF NEW YORK)
Irene Kallos, being duly sworn, deposes and says:
{. Iam the respondent-mother of the subject child in this action, and I am fully familiar with
all of the facts and circumstances set forth herein.
2. Nota single allegation about me or my parenting was set forth in the instant Petition. |
am a fit parent and | have very clear reasons why | do not want June Kallos to have any contact
with our child.' I am advised that under the Supreme Court case Troxel v. Grandville, 530 US

$7,120 (2002) and Domestic Relations Law Section 72, parents’ decision as to who may have

contact with their child is deemed presumptively in the child’s best interest given the parents’

constitutional right to care for their own child.

 

 

' My husband, Ben Kallos, has told me that he agrees with my position.
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 46 of 123

June Kallos’ History of Child Abuse
3. Attached is a letter from Chelsea Smith Reed, my husband's sister, which explains some
of the horrific abuse that she, as a young girl, suffered at the hands of June Kallos. Below are
just a few of her examples:
[Petitioner] was physically abusive. She frequently threw large household items
at me-—this could happen if I did something as small saying I had a stomach

ache.”

" [Petitioner] told our neighbors, who were parents, that their children should not
play with me... she told neighbors I was a ‘slut.’”

“Strangely, as I progressed through puberty she would not let me wear a bra for
my developing breasts.... For menstruation she would not help me find sanitary
pads, but rather forced me to wear a version ofa diaper. I was not provided

basic hygiene and personal care.”

"/ Petitioner] shook me by the shoulders several times, threatened me with force
and frequently intimidated me.”

* [Petitioner] smoked marijuana in front of me several times.”
Exhibit A.

4. | will not allow my daughter to suffer through the same horrors that my sister-in-law
suffered at the hands of June Kallos. Accordingly, | am strongly against any contact between my
daughter and June Kallos.

5. My husband Ben Kallos has also told me of abuse he suffered at the hands of and while
under the supervision of June Kallos.

My Daughter, My Husband and I

All Have Criminal Temporary Orders of Protection Against
Jun i i

   
 
      

     

6. June Kallos currently lives with a man by the name of David Eliott Tash. Mr. Tash was
arrested for harassment of my husband and for violating the terms of an initial temporary Order

of Protection that was issued by the New York County Criminal Court. [ currently have a

ho
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 47 of 123

temporary Order of Protection against Mr. Tash, as does my husband and my daughter. These
temporary Orders of Protection are in effect until January 9, 2019. My order requires June
Kallos’ live-in companion to:

stay away from me,

stay away my home,

stay away from my place of employment, and

for Mr. Tash to refrain from communicating with me in any way.
Exhibit B (All 3 temporary Orders of Protection).

J. Moreover, June Kallos and Mr. Tash recently left message on the voicemail of a phone
used by my husband and I discussing how they are going to hurt my husband (the exact words
were that they are going to “drop the f-cking bomb on him”). | am afraid that June Kallos wants
visitation with my daughter to do something bad to her -- or to use our daughter to “drop the f-
cking bomb on [her Father].”

8. Mr. Tash has previously been charged with, among other crimes, conspiring to distribute
one thousand kilos or more kilos of marijuana. Ultimately, Mr. Tash. was sentenced to and
served more than 45 months in Federal prison. I am afraid of Mr. Tash. My understanding is
that June Kallos usually does not leave her residence without him. The fact that she still
associates with a man while I, my daughter and my husband have orders of protection against

him, terrifies me.

9. Before these temporary Orders of Protection, our family has been forced to move to a

 

safe from Petitioner and Mr. Tash. Prior to the move, we did not even feel safe walking on the

street since June and Mr. Tash knew where we lived. Once Mr. Tash drove up on the sidewalk

Led
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 48 of 123

FAMILY COURT OF THE STATE OF NEW YORK
‘COUNTY OF NEW YORK

June E. Kallos, : File No.: 295818
: Docket No.: V-09224-18
Petitioner, :
: AFFIDAVIT IN SUPPORT OF
-against- : MOTION TO DISMISS AND FOR
: PETITIONER TO REIMBURSE
Irene Kallos, : THE 18B PROGRAM FOR
Ben Kallos, : FRAUDULENTLY CLAIMING SHE
: IS ENTITLED TO FREE COUNSEL
Respondents.
STATE OF NEW YORK )
) ss.:
COUNTY OF NEW YORK)
Irene Kallos, being duly sworn, deposes and says:
1. I am the respondent-mother of the subject child in this action, and I am fully familiar with
all of the facts and circumstances set forth herein.

2. Not asingle allegation about me or my parenting was set forth in the instant Petition. I

am a fit parent and I have very clear reasons why I do not want June Kallos to have any contact

57,120 (2002) and Domestic Relations Law Section 72, parents’ decision as to who may have
contact with their child is deemed presumptively in the child’s best interest given the parents’

constitutional right to care for their own child.

 

 

 

'My husband, Ben Kallos, has told me that he agrees with my position.
   
   

Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 49 of 123

The Sworn Statements from my Son and His wife’s Affidavit in Support of Criminal
Charges And Affidavit in Family Court Case

lrene’s Affidavit:

9). . Mr. Tash drove up on the sidewalk and blocked our way to the entrance with his car
as my husband and | were walking into our present residence.

Ben’s Affidavit:

3) _.....drove up on the sidewalk in a close proximity ......

June’s NB Affidavit

Both statements from my son and his wife constitutes PERJURY. Refer to exhibit B special
emphasis on #3)......

lrene’s states in #6) “........ Mr. Tash was arrested .......... and for violating the terms of an initial
temporary Order of Protection.

Irene failed to mention that this second arrest was immediately dismissed as the DA
acknowledged that the voicemail that was the basis for this second arrest did in no way violate
the TOP. Benjamin knew or should have known that Mr. Tash did not violate the Order and yet
had Mr. Tash arrested as we walked out of Shabbat Services ands taken into custody leaving
me helpless on the street feeling as though | was in Natze occupied Budapest. Mr. Tash spent
28 hours in custody during that false arrest and was required to pay his attorney an additional
$5000. To his original retainer bringing his legal fees to more than $20,000 to defend himself
from arrests that should have never happened.

| Dr. June E. Kalos hereby affirm under penalty of perjury that | have first hand knowledge and
was present in the sworn statement of my son ,Benjamin J. Smyth Aka Ben Kallos (since he
never legally changed his name It is my wish that he refrain from using Kallos as his behavior is
disgracing my family name and my parents would be horrified by his despicable actions of
ignoring me completely and his abusing his position as an elected official by misleading the DA's
office to press criminal charges against David Elliott Tash { whom | dependent on for the
activities of daily living and makes me smile...} when it is patently obvious after one views the

. ae int NO

    

 

AW: WAS: BROKEN:NO : —
Unless it is a crime for my companion to inform my only son about his my fear of dying and the
anxiety of the possible risk of survival for surgery that was to take place two hours from the time
my son had Mr. Tash placed into custody.

 

 
 

Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 50 of 123

RELIEF SOUGHT

| understand that without standing that this court has no way for me to obtain standing. There
are extraordinary circumstances why | do not have standing. It is obvious that until my son and
| have normalized our relationship there is no way | will be able to develop a healthy beneficial
relationship with my granddaughter. | have been informed that this court cannot order
mandatory mediation however before | withdraw this petition | pray this court will at least
suggest that mediation between me and my son because that is in the best interest of the child.

| have made arrangements in my last will and testament to provide for Alexandra Grace Kallos
and this will be unchanged whether or not | ever meet heer. Perhaps my son will be willing to
give me a photo.

 

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 51 of 123

 

 
Gmail ~ $0 S Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 52 of 123 7/8/11 2:48 PM

    

June Kallos <drjkallos@gmail.com>

 

 

SOS

8 messages

 

 

June Kallos <drjkallos@gmail.com> Sun, Jun 12, 2011 at 6:58 PM
To: delliotttash@gmail.oom

Bcc: Sascha <sacred_spaces@earthlink.net>, Jeanne Anne <jeanneannenorton@earthlink.net>, Robert Chelimsky
<rchelimsky@gmail.com>, Douglas Field <dfield1210@gmail.com>, Francine.s.mandel@pfizer.com, francescalucka
<francescalucka@gmail.com>, frankielong@hotmail.com, Sascha <green_tara@earthlink.net>, Howard Tedoff
<htedoff@nyc.rr.com>, jemstonesmom@yahoo.com, Phyllis JB Jonas <phyllisjbj@aol.com>, krebsbonnie@gmail.com,
lindawohl@danielgale.com, Monica Paley Kaufman <MAPKaufman@gmail.com>

Hi Guys!

Just a quick note to let you know that for the time being | am alive and well in Westhamptom.

Unfortunately my son doesn't like the improvement and has set me back significantly by impugning Elliotts’ integrity
as well as my mental capacity.Since you all know both of us | am asking you to send E-Mails to the Directors of
Medicine and Social services,( Medical Director,Dr.Anreder,Director of Social Services,Madalyn McCarthy).because
they have received allegations from Benj that have resulted in them deeming it unsafe to discharge me to Elliotts’
care.This is not only unpleasant it is extremely costly.| would like to return to my Apt. ASAP with Elliott and the
services to which | am entitled to.

As it stands now Benj is actively working to have himself declared my guardian and to get Elliot out of my
life.Since the Psychiatrist and all the staff with whom | have come in contact find me mental competent he is
unlikely to succed in his attempted hostil takeover. Your E-Mails will be an important component of my discharge
and will help foil Benjimans attact on me.

Please call if ywou have any questions.

Love
J

Dr June

420 East 72nd Street
Suite 5K

NY NY 10021

212.249.7065

Mail Delivery Subsystem <mailer-daemon@googlemail.com> Sun, Jun 12, 2011 at 6:58 PM

 

Delivery to the following recipient failed permanently:
delliotttash@gmail.ocom

Technical details of permanent failure:
DNS Error: Domain name not found

https://mail.google.com/mail /?ui=2&ik=b1b3be5dd3&view=pt&search=inbox&th= 1308613c4ded0f02 Page 1 of 4
Gmail ~ Re: S O S re to adrfisaisQuesthOnpvnAeeR4r6ivl Document 4 Filed 08/20/19 Page 53 of 123 7/8/11 2:49 PM

 

June Kallos <drjkallos@gmail.com>

 

 

7 message

 

Sascha <green_tara@earthlink.net> Mon, Jun 13, 2011 at 10:14 AM
Reply-To: Sascha <green_tara@earthlink.net>
To: June Kallos <drjkallos@gmail.com>

Dera June and Elliott,

| want to send a letter.
What exactly do you want me to say.

| Sharon Ascher a dear and old friend of June and Elliott's for over 10 years.

Having just visited with June and Elliott on Friday. There is not a question in my mind that June is as sharp and
completely in control of all her mental faculties. We had a lengthly discussion about an art project that | am working
on. She gave me tremendous detailed insight into the psychological aspects of a grant that that we are working
on.

| am totally disturbed and upset to hear about this situation.

With respect,
Sharon Ascher

weoee Original Message-----

>From: June Kallos <drjkallos@gmail.com>

>Sent: Jun 12, 2011 8:56 PM

>To: delliotttash@gmail.com

>Cc: sherryleeb <sherryleeb@aol.com>

>Subject: Re: S O S re to admissionswesthamptoncarecenter.com

>

>On 6/12/11, June Kallos <drikallos@gmail.com> wrote:
>> Hi Guys!

>>

>> Just a quick note to let you know that for the time being | am alive and

>> well in Westhamptom.

>> Unfortunately my son doesn't like the improvement and has set me back

>> significantly by impugning Elliotts’ integrity as well as my mental

>> capacity.Since you all know both of us | am asking you to send E-Mails to
>> the Directors of Medicine and Social services,( Medical

>> Director,Dr.Anreder,Director of Social Services,Madalyn McCarthy).because
>> they have received allegations from Benj that have resulted in them deeming
>> it unsafe to discharge me_to Elliotts’ care.This is not only unpleasant it

   
   

>> the services to which | am entitled to.
>>

>> As it stands now Benj is actively working to have himself declared my
>> guardian and to get Elliot out of my life.Since the Psychiatrist and all

>> the

>> staff with whom | have come in contact find me mental competent he is
>> unlikely to succed in his attempted hostil takeover. Your E-Mails will be an

hitps://mail.google.com/mail/?ui=2&ik=b Lb3be5dd3&view=pt&search=inbox&th=130895ac7e77eac3 Page 1 of 2
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 54 of 123

Howrd Tedoff 11:54 AM (57 minutes ago)

tome

October 4, 2017

Dr. June Kallos and | have been friends and colleagues since our days as graduate students at Teachers College,
Columbia University in the 60s and 70s. Thus | have known her son Ben Kallos for most of his life without having
formed a close relationship. Mr. Tash | have known since he and June became friends several years ago and |
watched as affection grew to a loving relationship over the years. Meanwhile Mr. Tash worked tirelessly in June’s
service as she became more and more disabled with Parkinson’s. He fought to become her Home Health Aid so
that earned compensation could help pay bills and ensure that her companion would remain her love and provide
her with more than the basic HHA services. He gave her the much desired comfort of living in her own home and
added more than basic social and cultural activities outside the home where feasible. There is now, along with the
pain and frustration of her terrible disease, the joy and security of being loved and cared for in familiar surround-
ings, a life she deserves limited though it might be. Mr. Tash has generally presented as an intelligent, articulate,
creative and gentle man whose life has included the usual good and bad times. He has my confidence in his ability
and willingness to do right by June.

Her son Ben on the other hand has been woefully neglectful of his mother’s emotional support and physi-
cal needs, he having the notion that assisted living or nursing home with its perks in the way of bingo-type activi-
ties and rehab would be in her best interest. He apparently has demonstrated precious little physical or verbal af-
fection for his mother in quite some time now while suggesting that he loves her but she does not love him. Yet he
rarely calls and never visits! His unwarranted fear concerning Mr. Tash goes back to the very beginning of his
mother's relationship with him as with the insistence, several years ago, that someone accompany him to visit his
mother in a rehab facility (rarely if ever at home) in case Mr. Tash should be nearby. Mr. Tash has written a few
times with Junes collaboration, called rarely and met with Ben almost never in the ensuing years but only to ask
that the young man show more interest in his mother’s need for a son’s affection and respect and less patently off-
the-mark fear for his own safety. Ben has been unable to move past his original, untenable and damaging fear,
fending off and disparagement of Mr. Tash regardless of which family friend or relative tries to peacefully inter-
vene. Ben’s thinking does not preclude my notion the Mr. Tash is not and has not been a physical threat.

Dr.Howard Tedoff
299 RSD
NY N.Y. 10025

 

 
9/28/2017 Case 1:19-cv-07724-CM Documen€asai Rle@g 08/20/19 Page 55 of 123
(646) 410-0161
481 Ft. Washington Avenue, #51
New York, NY 10033

 

Francesca Lucka Sun, Jun 12, 2011 at 9:40
<francescalucka@gmail.com> PM
To: June Kallos <drjkallos@gmail.com>

June please feel free to revise. How and where do you want this

sent? Also you did not give me he phone numbers. | am beginning

to get desperate. The ticket | have is non refundable so please let
~ meknow one way or the other.

Francesca Xxxx

My name is Francesca Lucka and not only have | known June
Kallos for a great many years, but we also live in the same
apartment building. Because | am just a few floors away, it has been
my practice to drop by and check up on her, in fact | have had a key
to her apartment for many years. The frequency of my visits, at
least until the advent of Elliot, were necessitated due to the fact that
her son, Benjamin Kallos, rarely visits her and on the few occasions
he has done so, his callous and uncaring behavior has left her
emotionally spent. | have gotten to know Elliott since the beginning
of his friendship with June and | can unequivocally say that he is a
kind and caring person without whom June would never have
survived her recent illnesses. | am the primary caregiver for my own

 

once seen Benjamin at his mothers apartment. | would like to
suggest that there is a very obvious ulterior motive in Benjamen's
complaints regarding Elliott and his sudden interest in his mother's
welfare. Elliott has brought a measure of comfort, security and
happiness into June's life and It would truly be a travesty of justice if

https://mail.google.com/mail/u/0/2ui=2&ik=b 1b3be5dd3&jsver=EalL6uzdl9M.en.&view=pt&q=krebsbonnie%40gmail.com&qs=true&search=query&th=1 . §=5/6
Gmail - 5 0 5 - drjkallos@gXBBSE 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 56 of 123 mes

Gmail

 

Calendar Documents Photos Reader Web more dijkallos@gmail.com

 

 

Search Mail Search the Web

 

Preview Gmail’s new look

 

AARP Long Term Care - www.genworth.com/LongTermCare - Receive a Free Long Term Care Guide Learn More from an Inst About these ads [<|[>|

 

Archive Spam | Delete . | : _Moveto Labels : More ; 78 of 933
| Compose mail | SOS — x inbox x People
Inbox (669) / dune Kailos “ : 4 francescalucka
, x . > . . . . - $ . »

Ore Mail Delivery Subsystem ¥ : : : : i francescalucka@gmail....

Jeanne Anne Oe : Elliott Tash »
Ka

June llos Monica Paley Kaufman »
June Kallos
June Kalios Robert Chelimsky »
Robert Chelimsky : : krebsbonnie »
Francesca Lucka to me show.details Jun 12 Reply Show 12 more

 

June please feel free to revise. How and where do you want this sent? Also you did not give me he
phone numbers. | am beginning to get desperate. The ticket | have is non refundable so please tet
meknow one way or the other. Map this
t Washington Avenue
York, NY_10033.

  

Francesca xxxx : N

My name is Francesca Lucka and not only have 1 known June Kallos for a great many years, but we Ads

 

 

also live in the same apartment building. Because | am just a few floors away, it has been my practice

to drop by and check up on her, in fact | have had a key to her apartment for many years. The _ Berkeley College

frequency of my visits, at least until the advent of Elliot, were necessitated due to the fact that her _ | Learn more about Berkeley's Health
son, Benjamin Kallos, rarely visits her and on the few occasions he has done so, his callous and | Services Management degreel
uncaring behavior has left her emotionally spent. | have gotten to know Elliott since the beginning of ' www.BerkeleyCollege.edu

his friendship with June and | can unequivocally say that he is a kind and caring person without whom

June would never have survived her recent illnesses. | am the primary caregiver for my own mother Adult Day Health Care

and before Elliott was around ! would try and make sure that June had the medications she needed at Supervision & Activity for Seniors
hand. Despite the increasing frequency of my visits over last five years | have never once seen Caring Every Minute, Every Day
Benjamin at his mothers apartment. | would like to suggest that there is a very obvious ulterior motive ==) www.mjhs.org

in Benjamen's complaints regarding Elliott and his sudden interest in his mother's welfare. Elliott has

brought a measure of comfort, security and happiness into June's life and It would truly be a travesty StrataJazz for Healthcare

of justice if Benjamin were to be taken at his word. Believe me when | say there is not a word of _ Technology for Hospital Budgets
truth to his accusations. Please feel free to get in touch with me should you wish to discuss this and Reimbursement Planning

 

 

    

Search, add, or invite matter or any other relating to Ms. Kallos. | can be reached at 212-794-1679. ' www.stratadecision.com
On Sun, Jun 12, 2011 at 6:58 PM, June Kallos <drikallos@gmail.com> wrote: MBA in Healthcare
+ Show quoted text - / Prestigious Healthcare MBA degree

from George Washington University.
MBAhc.info/Healthcare-MBA

7 _ Kittay Senior Apartments
Francesca NY's Alternative to Assisted Living
- Health.Safety. Well being. Support

www.kittayHouse.org

Connect With Trusted Elder Care
Agencies For In Home Assistance.
www.ServiceMagic.com

Reply Forward francescalucka Is not available to chat : Home Health Care Agencies

 

 

Assisted Living Home Care.

Get Free Information on Qualified

 

 

 

“ , AARP Long Term Care - Receive a Free Long Term Care Guide Ad Assisted Living Homes Near You.
‘ July 2014 » Learn More from an Insurance Leader SeniorLivingSource.org/Assisted

Ss MTWT F S www.genworth.com/LongTermCare

26 27 28 29 30 1 2 More about...

Home Care Agencies ».

 

 

24 25 26 27 28 29 30
314 2 3 4 5 6 About thesr

L789 10 14 2 138) |) Moveto Labels =| More 78
New to Google Calendar? —

Bat ane be ote

| Archive |

 

        

 

https: //mail.google.com/mail/?shva= 1#inbox/ 1308613c4ded0f02
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 57 of 123

Phyllis JB Jonas
1735 Bay Blvd
Atlantic Beach, NY 11509

To whom it may concern:

| have known Dr. June Kallos for over 50 years. Not only. are we joined by marriage but we are joined by
a bond of love as are sisters. She raised her son Benjamuin Kallos as a single mom and gave him every
advantage so that he could fulfill his potential, while rer naining a devoted daughter and a respected

professional in the mental health field.

June has suffered physically, emotionally, and financially as Parkinson’s Disease as progressed to rob her
of the life she used to enjoy. The neglect her son has de2monstrated and the emotional strain resulting

has exacerbated her symptoms greatly.

David Elliott Tash has been June’s caregiver and compainion for seven years, assisting her with the daily
tasks of life and enriching her life with meaning. The bc»nd they share has sustained her and has
prolonged her life. He is totally selfless and is devoted ‘to her well being. It pains him to see what the
lack of relationship with June’s son, Benjamin Kallos, ha:s done to her and has always tried to bring them
closer. Mr. Kallos has negated these overtures and has instead brought unfounded legal charges agains

Wis rasth

Mr. Tash is an integral part of June’s life and is essentialll to her well being. | beseech you to.allow him to
“remfanias Dr. Wares Caregiver airlvoun pariron.

Respect for and concern for one’s parent is a central ter ret in Judaism. As a public official, NYC
uruilmar deyanmirnlussureay urrubr stands crkeiinevurtaniee ur? Termip vanes: ” hbpentily the cent
practice what all Americans want, including his mother, —the ability to live with security and serenity in
one’s own home. Dr. June needs the reassurance that t:he constant presence of Mr Tash will NOT be

altered.

Sincerely, '

Phyllis JB Jonas

 

 
Gmail - june E. Kallos, Ph.D.Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 58 of 123 T1810 233 ON

June Kallos <drjkallos@gmail.com>

 

 

June E. Kallos, Ph.D. a

 

a

1 message /

Jeanne Anne Norton <jeanneannenorton@earthlink.net> Mon, Jun 13, 2011 at 3:30 PM

To: admissions@westhamptoncarecenter.com

Cc: June Kallos <drjkallos@gmail.com> 4
TO: Lewis Andreder, M.D., F.A.C.S. and Madalyn McCarthy —

This is being sent in behalf of Dr. Kallos, a neighbor and friend for more than twenty
years.

It has come to my attention that Benjamin Kallos, Esq., son of a June E. Kallos, Ph.D.,
resident at the Westhampton Care Center, has advised that his mother is not mentally fit
to make decisions in her behalf and that her companion, Elliott Tash, is not fit to care for
her physical needs, along with resident health care aides. Further, that her home is
unsafe. To that end, it is my understanding that he is planning to or has filed a petition
for guardianship. Like Benjamin, I too am attorney, although I have been in practice
longer. I have practiced Elder Law, although I am not representing Dr. Kallos due to my
most recent move to Albany. I maintain my Manhattan residence at 420 East 72nd
Street.

As you are well aware, Dr. Kallos has long suffered from Parkinson’s Disease, and in the «
last few years from Type II Diabetes. With Parkinson’s Disease, especially under periods
of stress brought on by the situation with Benjamin, Dr. Kallos, her dyskinesia is more
active.

As a result of a severe UTI Dr. Kallos was hospitalized in the Fall of 2010, triggering a
cascade of medical issues relating to her urinary function. With it brought fevers, MRSA,
et. al., and frequent hospitals and rehabilitations thereafter prior to returning home.
Despite these events, I found Dr. Kallos to be clear headed with her full mental
capacities and ability to decide what was appropriate and necessary for her care.

I am ata loss as to why Benjamin is of the belief that Mr. Tash is not capable of caring
for Dr. Kallos’ physical needs, along with home aides, or that her home is unsafe. Quite
frankly, Dr. Kallos should be released from your facility under her own recognizance.

 

   

 

Again, I have known and stayed in touch wi . Kallos frequently,
1990. I would say that qualifies me to know the woman, her health, her son and the
dynamic of what is transpiring.

 

If you wish to speak with me further, I can be reached on my cell phone at 646-247-

https: //mail.google.com/mail /?ui=2&ik=b 1b3be5dd3&view=pt&search=inbox&th= 1308a7b86cdb9f37 Page 1 of 2
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 59 of 123

KI

   

well Cornel = NewYork-Presbyterian

  

 

Joan and Sanford I. Weill Natalie Hellmers ; ee East 72 Street
. epartment of Neurology ite
Medical College New York, NY 10021

Phone: 212-746-2584
FAX: 646-962-0517

June 22nd, 2018

Re: Care partner of June Kallos DOB 6/7/1944

To whom this may concern,

| am writing this letter on behalf of Mr. Elliot Tash. He has been in attendance with medical follow up
visits with June Kallos who is a patient here at the Weill Cornell Medical Parkinson’s Disease &
Movement Disorder. She was first seen by Dr. Claire Henchcliffe back in August 30", 2007. Since then
her neurological condition has required multiple follow up visits. In review of my progress notes, in the
last recent year, | have seen June in May 4® 2018, and before that 10/25/17, 4/5/17, 3/13/17 and as
documented in my notes on all these visits Elliot was present with June, asking appropriate medical
questions, and giving feedback on her condition. Elliot would often follow up on visits by phoning in
prescription refill requests or stopping in to the office in between visits to help streamline any
paperwork for specialty medications or care related information. At each face to face encounter he
presented as compassionate and seemed to want what was best for the patient, and June Kallos did
verbalize to me that she had wanted Mr. Elliot Tash present on the clinic visits.

Sincerely,

Natali Helmer

 
     

 

 

Natalie Hellmers, MSN,

Lic 430607 7

Movement and Parkinson's Depert
493 Caw Tard Sweet sulted 400
Mew Yor, NY 10021

RN,

 

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 60 of 123

 

 

 
 

Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 61 of 123

TO NWHOM IT MAY CONCERN:

At this point in my life | am devestated to find that my
son,who | am sure loves me in his own way,does not
understand that | am ‘in compice mentis' although | have
made several choices with which he does not neccesarily
agree.As a result,jhe has begone a vitious campain to
discredit me and to destroy Elliott. Those of you who have
met Elliott know that he is the most extraordinarily gentle
and caring human being G-D ever created.He has cared
for me well over six months and the only compensation he
has received is our deeping love for each other. At a time |
am fighting for my healthand Elliott will do anything to help
my healing it is demoralizing and counter productive to
have Benjamin working against me all the time. It is
inconceivable but he is actually telling lies about Elliott in
order to build a case against Elliott.Ben has not realized
that he is only helping to strengthen our bond.(so far the
result has been that the MHJ dropped my case due to
Benjimine stating | was a pot addict.) Another example of
Benjamin's trampling my rights occued last night here in
the hospital where he made a scence by treating to call
the police to have Elliott removed from MY apartment
where we have been cohabitatinng for several
months. This was far beyond his rights and is an example
of his total disrtegard of wishes.it is very hurtfull that | do
everything within my power to make Benj. happy yet he

: -right-for-happyne ntraire he
ny Nappy
way,Even on his 30th birthday when he held at least a half
a dozen parties | was not encluded in one,althouh far

   
 

 

 
 

Case 1:19-cv-07724-CM .Document 4 Filed 08/20/19 Page 62 of 123

more distant family members were. | guess the biggest
shock to me waA s to find my dirty laundry being aired in
public. CONGRADULATE ME | HAVE GRADUATED
FROM DIAPAERS TO PULL UPS. My reading of these
electronic mails is distresing as | find they bear little
resemblenize to reality. | refuse to stoop to the level of an
elamentery school child by responding to each and every
untruth,

Benjamin has lost neither privilege nor prestige he has
simple been “unavailable when | need signatures for
medical procedures therefore Elliott and Bonnie were
added to the Health Care Proxy.Let it be understood that
5am working very hard to regain physical stabilityThis is
not a joke. greatly appreciate the calls of support from my
old and new friends and am pleased that they recognize
the positive impact that Elliott has had on my life.

Please note that to date Elliott has wanted nothing more
than to see a reconciliation between B.J. and me. BJ'
cleared all my papers and valuables claiming | would have
full access to the storage unit.When | asked him the next
day for the keys so | could at least retrieve my fathers
paintings he told me | would have to with Doug(who lives
two hours away,or by him (who is working ninety hour
week.) to Elder Abuse to the 19th precinct was deemed
unfounded but this declaration of me as a marijuana addict
ad one effect;the MHJ has definitely has dropped'm

 

 
 

Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 63 of 123

Psychologist's SON NEEDS THERAPY

The Criminal Complaint filed by NY City Councilman Ben Kallos against his putative Step
Father, Elliott Tash, was dismissed and the case sealed in Manhattan Criminal Court. Mr.
Tash’s attorney, Robert Gottlieb, told the Daily news at the time of the arrest; “They are false
charges and the District Attorney has an obligation to understand that there was no basis at all
to arrest Mr.Tash’.

The attack on Mr. Tash from his partner’s son is simply the by product of his cuckold fetish and
being stuck in unresolved ‘oedipus complex’ issues.Ben’s fixation on his mothers sex life
explains his unfounded allegations to Adult Protective Service (APS) where he has alleged that
Mr. Tash was sedating his mother and removing her urinary catheter to have intercourse with
her. The conclusion by the investigators stated that there was no way to independently verify
this but one has to question what was the basis he had to make these allegations. It is abnormal
for a son to fixate on his mother's sexuality and can only be explained arising from his never
completing his oedipus phase. The final statement from APS regarding eight years and dozens
of false reports was “ her son is psychologically abusing his mother and attempting to use the
agency for retaliation”. All cases were closed as “unfounded”.

Ben continues to ignore the commandant to Honor his Parents. This can be seen when he
disinvited his mom to his wedding and not introducing her to her granddaughter. She learned
she was to be a grandmother by reading about the birth in the newspaper.As egregious as this
behavior is most upsetting to Dr. June Kallos is her son not visiting her in the hospital after
being revived when she stopped breathing and her heart nearly stopped beating. While she was
in the intensive care unit at NYPH there was not so much as a phone call to see how she was
doing. When will her son start behaving like a son should and become a mensch? Ben likes to
represent himself as an advocate for seniors and people with disabilities and needs to be
reminded that charity begins in the home.

Ben is using Mr. Tash as a scapegoat for his unconscionable treatment of his mother. Long
before Mr. Tash was in the picture Ben has been unkind and abusing his mother. When he lied
to the police and misled the District Attorney to press criminal charges against Mr. Tash he went
too far. The stress he caused his mother along with the significant expenditures of legal fees

:

     
   

 

abuse of power of his office as a sitting New York City Councilman. His malfeasance should not
go unnoticed and behooves him to compensate the offended parties for his violation of the
commandment Not to Bear False Witness. Unless there are countermeasures in place and a
modicum of reciprocal justice what is to deter Ben from commiting potential future evil deeds?
. Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 64 of 123

| am not just an expert in human behavior | am also your mother. Herein | speak as both.

Against all the rules of psychotherapy and | am going to give you the answers and conclusions
you would come to after years of introspection and diving deep and taking a hard honest look at
yourself. The journey from ignorance and crazy to enlightenment and basic sanity can only
happen you're brave enough and _ willing to work really hard.

Take a look at electronic mail from Hashemsmessinger@gmail.com
BEING THIS BEATS BEING THAT

Your behavior is not only unconscionable,cold and unbecoming a Kallos you have hurt me to
my core. | will always love you unconditionally however if you continue sully our family name
and act like a Smyth you must stop using Kallos.

While | will always be there for you and protect you and am powerless to prevent you from self
destruction. As Smokey the Bear has said, :” Remember only you can prevent forest fires.”

 

 

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 65 of 123

March 28,2019
My Dear Son

You should know that in spite of you behaving like a horses ass | will always have nothing but
unconditional love for you. You came out of my body and are my flesh and blood.. You told me
that you are “done” with me or in other words | am dead to you and your behavior certainly
confirms this.

As your mother | would do nothing to hurt you but you should know that does not preclude
protecting myself from the possibility of you behaving in the future as you have done in the
past. You evil doing has included to speaking vicious lies and breaking my heart in several
ways. Being disinvited to your wedding and not sharing the joy of the birth of my granddaughter
and using her as a weapon will not be in her best interest of anyone.. What really hurts me to
the quick is you not getting in touch with me after | died and came back to life.

“| am so proud of my son. He always does the right thing” are the words you put in my mouth
when you used my image as a prop for your campaign and again in your reelection
campaign.Well you should be forewarned that you can not use me in any future aspirations for
higher office. | am certain that your being elected Borough President,Senator, Mayor or POTUS
will not be helpful in your spiritual growth and not even possible as long as you have this
skeleton in the closet. Your ego and head has gotten to big for your own good and too large to
pass through the door of my home.

You should be aware of the fallout a civil lawsuit will have on your public image. After the press
gets hold of this you will not be able to run for dog catcher. You will be lucky if you do not find
yourself disbarred and in jail for your commision of perjury. You should own up to your
misconduct and abuse of power and right the mistake you made when you called the cops. Take
responsibility for your actions and all will be forgiven.

My mother told me many times that | was spoiling you. She was right. And spoiled and rotten
you have become. Forget obeying jewish dietary laws because a violation is a misdemeanor
while you continue failing to obey the commandments to honor your parents and not bear false
witness is a felony.

You have lost the privilege to call yourself Kallos so go back and call yourself Smith. it stick in
my craw as it pertains to your Ukrainian peasant wife. She certainly is not Irene Kallos. lrene
Smith is a better fit.

 

 

 

  

| strongly suggest you make nice nice and p p fe)
doing. We can get together and share a meal and have a few laughs over the twist and turns of
this convoluted shitstorm. After we bury the hatchet and you make reparations for the legal fees
and other relief. you can call yourself Kallos with my blessing. Make me proud and do the right
thing.

    
4/23/2018 Case 1:19-cv-07724-CM Documerfte! -Mpibereigy20/19 Page 66 of 123

 

mM Gmail June Kallos <drjkallos@gmail.com>
Mother's love
4 messages

 

June Kallos <drjkallos@gmail.com> Sat, Mar 3, 2018 at 2:39 PM
To: "Ben Kallos, Council Member" <BKallos@benkallos.com> :
Bcc: Douglas Field <dfield1210@gmail.com>, June Kallos <drjkallos@gmail.com>, david tash <etgoodtogo@gmail.com>,
Robert Gottlieb <rgottlieb@gottliebjaney.com>

Dear Baby Bunny

You have your own baby bunny now and are discovering a kind of love no one could have ever explained to you. You will
truly discover the meaning of unconditional love.

With time, you will find how sensitive you are to everything she says and how easily she can send from the heights of
happiness to the depths of despair.The period we are passing through now is taking more of a toll than you can imagine
and | hope you will never have the experience. | would like the opportunity to meet your daughter (my grandchild) very
soon.Adriana has offered to bring me over so she can meet your daughter as well. You know that | would never let
anyone harm you | have always been your protector even when it meant having Joel throw he kitchen table on me.

Please let me know when you can come to get me.

With my unconditional love
M

ps see YouTube...... Pema Chodron ......... e.g., Smile at Fear.

Dr June

420 East 72nd Street
Suite 5K

NY NY 10021

Dr June

420 East 72nd Street
Suite 5K

NY NY 10021

212.288.0526

 

 

 

{Quoted text hidden]

 

Howard Tedoff <htedoff@nyc.rr.com> Wed, Mar 7, 2018 at 5:19 PM
To: June Kallos <drjkallos@gmail.com>

You're not asking but | feel a bit of editing is called for if you’re sending this
Howard

https://mail.google.com/mail/u/07ik=b1 b3be5dd3&view=pt&search=all&permthid=thread1%3A1 5939466263976245898simpl=msg-f%3A 15939466263... 1/2
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 67 of 123

March 28,2019
My Dear Son

You should know that in spite of you behaving like a horses ass | will always have nothing but
unconditional love for you. You came out of my body and are my flesh and blood.. You told me
that you are “done” with me or in other words | am dead to you and your behavior certainly
confirms this.

As your mother | would do nothing to hurt you but you should know that does not preclude
protecting myself from the possibility of you behaving in the future as you have done in the
past. You evil doing has included to speaking vicious lies and breaking my heart in several
ways. Being disinvited to your wedding and not sharing the joy of the birth of my granddaughter
and using her as a weapon will not be in her best interest of anyone.. What really hurts me to
the quick is you not getting in touch with me after | died and came back to life.

“| am so proud of my son. He always does the right thing” are the words you put in my mouth
when you used my image as a prop for your campaign and again in your reelection
campaign.Well you should be forewarned that you can not use me in any future aspirations for
higher office. | am certain that your being elected Borough President,Senator, Mayor or POTUS
will not be helpful in your spiritual growth and not even possible as long as you have this
skeleton in the closet. Your ego and head has gotten to big for your own good and too large to
pass through the door of my home.

You should be aware of the fallout a civil lawsuit will have on your public image. After the press
gets hold of this you will not be able to run for dog catcher. You will be lucky if you do not find
yourself disbarred and in jail for your commision of perjury. You should own up to your
misconduct and abuse of power and right the mistake you made when you called the cops. Take
responsibility for your actions and all will be forgiven.

My mother told me many times that | was spoiling you. She was right. And spoiled and rotten
you have become. Forget obeying jewish dietary laws because a violation is a misdemeanor
while you continue failing to obey the commandments to honor your parents and not bear false
witness is a felony.

You have lost the privilege to call yourself Kallos so go back and cail yourself Smith. It stick in
my craw as it pertains to your Ukrainian peasant wife. She certainly is not Irene Kallos. Irene
Smith is a better fit.

 

doing. We can get together and share a meal and have a few laughs over the twist and turns of
this convoluted shitstorm. After we bury the hatchet and you make reparations for the legal fees
and other relief you can call yourself Kallos with my blessing. Make me proud and do the right
thing.
3/13/2019 Case 1:19-cv-07724-CM Docuftresit BE: Foxind GBYRMEEO Page 68 of 123

 

June Kallios <drjkallos@gmail.com>

RE: Closing old business
1 message

Doug Field <dfield1210@gmail.com> Fri, Jun 10, 2016 at 1:16 PM
To: June Kallos <drjkallos@gmail.com>

your letter

From: June Kallos [mailto:drjkallos@gmail.com]
Sent: Tuesday, June 07, 2016 9:03 AM

To: Douglas Field

Ces-bonnie kay

Subject: Fwd: Closing old business

Jun 6, 2016 5:16 PM, "June Kallos" <drikallos@gmail.com> wrote

> As iam beginning my 73rd year | decided to unload some of the heavy baggage | have been carrying for years, in the
style of the Jewish martyrs who preceded me.

> | am thin-skinned and easily hurt, as you well know. | am jotting down a few of the major hurts so | do not carry them
forward into the new year

> 1) you specifically told me | was not welcome at your wedding. This is something | will never get over.

> 2) you never pick up the phone just to say" hello, | was thinking of you"

> 3) you did not visit me while | was hospitalized or even call to find out if | survived after the surgeon told you explicitly to
come and see me immediately if you wished to speak with me again

> 4) you telling me | was not welcome to attend First Fridays even though | am a constituent.

> 5) going out of your way to ignore the past three Mother's Days.

> 8) ignoring my last two birthdays and going for the third except Phyllis intervened preventing you from scoring a hat
trick.

> 7) making a fool of yourself and me by not just saying you did not want the responsibility of having your disabled mother
around when you were planning on having fun. Jesse must have been terribly uncomfortable telling me a string of lies on
your behalf.

>8) last, but not least, you are rude and disrespectful to Elliott when you should be kissing the ground he walks on
because he loves me AND you could never find anyone whom you could pay enough to care for me half as well.

Remember, | love you very much......! just don't like your behaviours

 

 

https://mail.google.com/mail/u/0?7ik=b 1 b3beSdd3&view=pt&search=all&permthid=thread-f%3A 15364 196201 82485556&simpi=msg-f%3A15367709536... 1/4
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 69 of 123

What will it take for you to be a loving son and a mensch and what will help the situation?
{ the unanswered questions in the electronic mail on or about March 1 2019}.

If you have ambition to be the first J President or successfully run for higher office it is

NECESSARY to come up with the answers. You will be UNSUCCESSFUL if you continue to
violate the Commandments

EUR ON Oe ene eee ee

 

 
4/4/2019 Case 1:19-cv-07724-CM DocumerfiPi -MbterOBy20/19 Page 70 of 123

 

June Kallos <drjkallos@gmaii.com>

Mother's love
4 messages

June Kallos <drjkallos@gmail.com> Sat, Mar 3, 2018 at 2:39 PM
To: "Ben Kallos, Council Member" <BKallos@benkallos.com>

Bcc: Douglas Field <dfieid1210@gmail.com>, June Kallos <drjkallos@gmail.com>, david tash <etgoodtogo@gmail.com>,
Robert Gottlieb <rgottlieb@gottliebjaney.com>

Dear Baby Bunny

You have your own baby bunny now and are discovering a kind of love no one could have ever explained to you. You will
truly discover the meaning of unconditional love. bor

With time, you will find how sensitive you are to everything she says and how easily she can send from the heights of
happiness to the depths of despair. The period we are passing through now is taking more of a toll than you can imagine
and | hope you will never have the experience. | would like the opportunity to meet your daughter (my grandchild) very
soon.Adriana has offered to bring me over so she can meet your daughter as well. You know that | would never let
anyone harm you | have always been your protector even when it meant having Joel throw he kitchen table on me.

Please let me know when you can come to get me.

With my unconditional love
M

ps see YouTube...... Pema Choadron ......... e.g., Smile at Fear.

Dr June

420 East 72nd Street
Suite 5K

NY NY 10021

Dr June

420 East 72nd Street
Suite 5K

NY NY 10021

212.288.0526

 

[Quoted text hidden]

Howard Tedoff <htedoff@nyc.rr.com> Wed, Mar 7, 2018 at 5:19 PM
To: June Kallos <drjkallos@gmailt.com>

You’re not asking but | feel a bit of editing is called for if you’re sending this
Howard

https://mail.google.com/mail/u/07ik=b 1 b3be5dd3&view=pt&search=all&permthid=thread-1%3A1593946626397624589&simpl=msg-f%3A 15939466263... 1/2
 

 

Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 71 of 123

| am still breathing and until the day comes when | no longer can draw a breath there is still the
possibility that we can have a rapprochement.........For some modicum of normalization to
occur there are some baby steps and a major change in behaviours that are obscuring an
enlightened view........

| would like to call me once in a while to check in on me to see how I’m doing and when Will you
introduce me to my granddaughter?

Dinner once a week or once a month or every other month would be nice......and not at the
lenox hill NH......a good restaurant

What is the pathway for sanity to replace this insane situation that now defines the present
situation?

1) You must want to see a change without your desire nothing will happen.
2) lf you want to heal then we can meet face to face or with a therapist.
3) Openness is necessary.

| have decided to withdraw my case at family court and have stopped the press coverage that
would certainly damage your standing and embarrass you. | will at this time not initiate Civil
Case to recover legal fees and damages and the press massacre that would surely diminish
your likelinood to be successful in future political ambitions. Once you have realized your
mistake in having my caregiver arrested by your prevarications and misleading the DA and have
a firm commitment to being a mensch | would hope you will do the right thing without a court
order.

 
4/1/2019 Case 1:19-cv-07724-CM Document@hailFihegubiev20/19 Page 72 of 123

Another issue which was meaningless to you is how much it hurt me to
know you have been spending so much time with lrene's parents and none
with me. | would expect you to spend more time with her parents

because she is an only child and a girl, but you also are an only

child and you might have thought of me and invited yourselves to

Shabbat dinner.

With regard to the diamond, you know that | have always kept my word
and you will receive the diamond, but | feel that the reasons you are
being nice now is to create the impression for Irene that we are still
very close and to get the stone...... Please prove me wrong!

| do not mind being the one doing the calling but it hurts that it is
always me who calls. | enjoy our lunches, but | am not physically able
to meet you and really need you to come to 420 to have
lunch/obrunch/dinner or pick me up.

With your wedding on the horizon it would be prudent for us to develop
a way of spending some time together. | do not expect you and Elliott
to become best friends but given your up-bringing and political

success there is ample evidence you can be civil to anyone!

Let us work together to make this happen between you and Elliott. It
is really very important to me and more helpful to you than you
realize. Please do not take offence at anything written here but when
| try to speak to you on the phone, you are disrespectful and hangup.
| will be very happy to speak to you about anything and everything.
You were brought up as a gentleman and | expect you to be
respectful,as you were yesterday in the lobby.

With My Unconditional Love

Mommie

 

 

Dr June

420 East 72nd Street
Suite 5K

NY NY 10024

212.249.7065

https://mail.google.com/mail/u/07ik=b 1 b3beSdd3&view=pt&search=all&permthid=thread-f%3A 1420987335840575 191 &simpl=msg-f%3A 14209873358... 2/2
_Asmall - NEXT t

ry vage | of Z
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 73 of 123 eens

  

June Kailos < drjkallos@gmail.com>

 

next try

1 message

 

June Kallos < drjkallos@gmail.com> Fri, Nov 22, 2013 at 4:15 PM
To: Douglas Field <dfield1210@gmail.com>

13 November 2013

Dear Benj,

| brought you up to be a gentleman, and you are with everyone but me. This most recent
instance, yesterday, you failed to show up and did not even do me the courtesy of letting me
know we were unable to dine together. Your lack of consideration also had an impact on a
number of people who predicated their luncheon plans on ours. There is no question that you
have and always will have my unconditional love and admiration. You know | have always been
sensitive, especially to you. | do not deserve to be treated as you continue to treat me.

You requested that Elliott not join us until after 5 November2013, the election. Well, your
wedding is after the 5“ and you, my only child, have hurt me deeply by making it a point of
saying we were not invited. | am certain that Irene’s parents, whom you say speak no English,
will be your guests. Although |-have invited them to dinner several times and Irene said they
would be thrilled; you made it impossible. This is rude and | am thoroughly embarrassed. It is
not possible that you are oblivious to the degeneration of my condition. Without Elliott | would
be totally penniless and institutionalized. Thanks to his emotional and financial support | have a
life and a home. It behooves you to treat him with respect. You need not become his best
friend, just be polite.

There are many things we need to discuss but not here and now.
Love, -

Me

 

 

 

Dr June

420 East 72nd Street
Suite 5K

NY ONY 10021

212.249.7069

https://mail.google.com/mail/?ui=2&amp;ik=b1 b3beSdd3 &amp;view=pt&amp;search=se... 1 /22/2013
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 74 of 123

October 12, 2017

Dear Benj,;

This is being written because the lawyer told me I sh: auld not communicate with you directly.

I love you very much, but you have put me in a positiion where I must fight for my life. I, therefore.
have no choice but to respond to your list of charges. I wanted you to know what my position is.
Your behavior toward Elliott has been totally unacce :ptable; I have never known you to be rude
before. You do not even acknowledge his presence w. hen we are together. On August 31% you sent
him an invitation to the September 1* ‘first Fridays’ 1 neeting in your office. He wanted to alert you
to my condition, so he dressed appropriately and in y our meeting, not wanting to disturb you or the
meeting and he followed you out so he could inform you of my need for your presence at the
hospital recovery room.

Elliott chose to follow you after your meeting rather (than embarrass you in front of other
constituents who were attending. He should not have followed you when you evinced no interest in
my condition. Your over-reaction led to a series’ of c:ircumstances which have been highly
detrimental effect on me. I spent an unnecessary wee! k in the Lenox Hill hospital, where they did
not let me out of bed and I did not know where Elliot t was. Elliott was in police custody for the nex
seven days but I had no idea where he was for five orr six days. I refuse to compose a litany of all
the negative results. It is, however, difficult to reconc:ile the person you are today with the son who
tells me now much he loves me .........when you kn ow that every emotional upheaval
exacerbates the PD

Suffice it to say I prefer not to hang my dirty laundry’ in public but this will take on a life of its own

once the layers get their teeth in it. It seems to me yo u should rethink taking this legal action any

 

oh trhode
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 75 of 123

"|

 

 

 
 

 

Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 76 of 123

ALEC TABAK

12 Monday, December 11, 2017

 

 

 

BY SHAYNA JACOBS

NEW YORK DAILY A

  

LAA!

left her friend
handcuffs.
June Kallos’

Tash, was arrested Sept. 1

longtime

ment after approaching

his E. 93rd St. district office.

los’ mother decided to speak
after learning

to protect (Tash),”

senses.”

June Kallos, 73,

 

Pol’

Councilman has her

 

CITY COUNCILMAN Ben Kal-
los’ clash with his ailing mother
in

caretaker, Elliott
for
menacing, stalking and harass-
the Up-
per East Side politician outside

Kallos bolted after Tash ap-
proached, and cops took the
69-year-old man into custody. Kal-

out
her only child was
still pressing charges against Tash.

“I got so upset that he had El-
liott arrested that I just felt I have
June Kallos
told the Daily News. “I had hoped
that Benjamin would come to his

A retired behavioral therapist.

suffers from complaint, Tash also approached

  

pal cuffed after being pestered t

Parkinson's disease. which has
left her with severe tremors and
needinga wheelchair.

As her condition has deteriorat-
ed. her son has became more dis-
tant, according to June Kallos
and Tash.

According to Tash, his in-
tent on the night of his arrest
was to cajole Kallos int
mending his strained relation-
ship with his sickly mom and
coming by to visit her.

Arecording made as Kallos left
the office caught Tash raising his
voice as he follows the council-
man along Second Ave.

“Benjamin, your mother is hav-
ing emergency surgery today.”
said Tash. “She needs you there.
Did you hear what I said?

“Your mother may die! She
wants you there! Stop that
guy:

A terrified June Kallos was
awaiting a heart catheterization

       

                    

nid Tash. “Va like him t to
amensch with his moth-
ga messenger. You don't
essenger.”

said June Kallos was
r her life going into her
ocedure in September,
son blew him off.
okesman for the council-
id very little about the ongo-

 

very personal family is-

the Council member
of enh

him to his death as the two men
kept a 2011 vigil at June Kallos’
bedside in Lenox Hill Hospital.
Kallos said he believed an in-
vite from Tash to go outside was “a

Kallos at a June 2016 rally at
Queensboro Oval park on the
An East Side and again four months
lateronE. 67th St.

Both times, Tash wanted to

procedure on the day Tash know why Kallos wouldn't speak — threat by the. defendant to throw — disiri t attorney has an < obligation
tracked down her son. with him. meoffthebalcony,”thecomplaint to understand that there was no
According to a criminal In the most bizarre allegation, reads. basis at all to arrest (Tash),” attor-

Kallos claimed Tash tried to lure Kallos was then 30 and Tash ney Robert Gottlieb said.

 

 

 

 

 
3/5/2018 Case 1:19-cv-07724-@imail Dacuniresthat arfobtedtioBAaes it GahtPage 77 of 123

 

david tash <etgoodtogo@gmail.com>

 

The NY Post has an obligation to get it right.

1 message

 

June Kallos <drjkallos@gmail.com> Mon, Mar 5, 2018 at 6:56 AM
To: Robert Gottlieb <rgottlieb@gottliebjaney.com>
Bcc: etgoodtogo@gmail.com

June Kallos <drjkallos@gmail.com>

 

correction of misstated facts
1 message

 

June Kallos <drjkallos@gmail.com> Mon, Mar 5, 2018 at 5:55 AM
To: June Kallos <drjkallos@gmail.com>, david tash <etgoodtogo@gmail.com>

A man was arrested for ALLEGEDLY harassing councilman........ Your
headline left out "ALLEGEDLY" .The man was not harassing the
councilman. The man was informing the councilman that he was needed
in the recovery room latter that day to be there for his mother who was
scheduled to have surgery in a few hours and that she was afraid she
would not survive.

As stated in the article the event was recorded with a GoPro and proves
beyond any doubt that your statement :

"Tash became "agitated ¢ and d disordery", and \ was asked to leave the
~--=-forum,sources said." saan i olsen oe

       

is completely untrue. Fake news. It is your obligation to correct your
misstating the facts.

The article went on to state :

https://mail.google.com/mail/u/1/?ui=2&ik=cdf1aba2 108jsver=c6entt0uZCQ.en.&view=pt&search=inbox&th=16 116057 109f7 b50&simi=161f6057109f7b50 = 1/3
3/5/2018

 
 

Case 1:19-cv-07724-Givail Doounrest has arfobixetifBsaey il GhtPage 78 of 123

"He did leave but then lingered out side. When Kallos stepped out
afterward, the man alleged confronted him. But the councilman told him he
didn't want to talk with him and walked away."

The above quote from your article is more false news. What really
happened was Kallos got up to leave the meeting and Tash walked
behind him and stated in a calm voice " Your Mother is having surgery at
12:30 this afternoon at Lenox Hill Hospital and is afraid and wants you
there." He did not say he did not want to talk to him and did not walk
away.......- He RAN away.......... The fact is that the councilman has not said
as much as one word to Mr. Tash is more then 5 or 6 years! The reason
that is important is he lied to the police and swore under oath to the
District Attorney: "He instructed Mr. Tash to stay away from all public
meetings conducted by him"if this was the case why did he invite Mr. Tash
to the meeting in writing the night before of the arrest?

The article went on to state:
"It was not immoderately clear whether Kallo's mother is ill"

She did have surgery latter that day however she did not have her 24 hour
7 day caregiver at her bedside in the recovery room because her son had
filled a false police report and was in police custody. Dr. June Kallos has
had Parkinson Syndrome for more than 25 years,wheelchair bound and
for the most part home bound. Is it clear that Kallo's mom is not in the best
of health?

The REAL STORY is:

How can someone be arrested when no crime had been committed? Why
would a son RUN away from a messenger who was attempting to forward
an important information regarding the well being of his mother?

Why is a child fixated on his mother's sex life and misleading and
misusing government agencies (including but not limited to ) Adult

Protective Service to make more than a dozen false allegations that her
caregiver is giving her with illicit drugs and than having sex with her? And

: : at not-only.are-not.true:but.in-each.and.every..
case the agencies losed thie case with " Charges are unfounded.” One
has to ask themselves where did her son get the information in all his false
allegations?Why is Governor Cuomo supporting Ben Kallos for Mayor as
reported in the Daily News for a person who has abandoned and
mistreats their mother and is so fixated on her sex life that HE is actually

sexually harassing her?

  

 

 

nttps://mail.google.com/mail/u/1/?ui=2&ik=cdf1aba21 0&jsver=c6enttOuZCQ.en.&view=pt&search=inbox&th= 16116057 1 09f7b50&simI=1 61f6057109f7b50 2/3
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 79 of 123

htto://www.nydailynews.com/new-york/ny-metro-kallos-mom- _
dismissal-deal-20180710-story.html | |

Caretaker and longtime partner of City Council
member's mom gets dismissal deal in harassment,
stalking case

By Shayna Jacobs
Jul 10,2018 7:05 PM

 

The caretaker and partner of City Council member Ben Kallos’ mother got a
dismissal deal Tuesday in his bust for harassing and stalking the elected
official for years. .
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 80 of 123

David Tash, 69, also saw criminal contempt charges dismissed for allegedly
violating an order of protection in April after prosecutors said they couldn't
prove beyond a reasonable doubt that Tash contacted Kallos “intentionally”
against the order.

The family drama spilled into the courthouse on Sept. 1 when Tash was
arrested near Ben Kallos’ E. 93rd St. office where he shouted at the rep
about 74-year-old June Kallos, who is in a wheelchair and suffers from
Parkinson’s.

She was set to undergo a heart catheterization procedure.

"Your mother may die! She wants you there! ... Stop that guy!” Tash is
heard saying to Kallos on a video the caretaker made.

But it was the last straw for the councilman, who had a long-simmering and
contentious relationship with the confidant of his mother, a retired
behavioral therapist.

Tash has to stay arrest-free for six months and his original case will be
dismissed and sealed under the terms of the deal he took in Manhattan

Criminal Court.
Orders of protection were issued in favor of Kallos, his wife and their baby.

Tash was collared a second time on a Kallos-related complaint in April
when Kallos reported a voice mail left on his line in which Tash appeared to
use threatening language.

“I have got to the point where | don’t want to be the (unitelligible) that blows
his face off. You can’t threaten or coerce him, just have to do it, that's the
problem,” Tash is heard saying, according to court papers.

 

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 81 of 123

 

June Kallos, the mother of City Council member Ben
Kallos, is pictured in the hallway after David Tash's

appearance in Manhattan Criminal Court on Tuesday.
(Alec Tabak / for New York Daily News)

The ominous-sounding chatter was a discussion between Tash and June
Kallos, but was taken out of context, Tash’s attorney said.

She called to wish her son a good Sabbath but the phone was not hung up
on the receiver and their talk was recorded.

The “bomb” remark was about not wanting to ruin Kallos’s career with more
bad publicity, Tash’s lawyer Robert Gottlieb explained at the time.

 

from her and i that t Tash had been trying to get him to: come around when
thing went haywire.

But Kallos, in court papers, described a history of harassment on Tash’s
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 82 of 123

part.

He said asked Tash to “stay away from my office and to stop threatening
me or my staff’ on March 28, 2016.

In June 2016, Tash was accused of following Kallos from a rally that started
at Queensboro Oval to the corner of E. 59th St. and Sutton Place, where
he demanded to know why Kallos wouldn’t converse with him.

Kallos described a similar encounter in October 2016 and said he felt
threatened by Tash during a Jan. 11, 2011, exchange at Lenox Hill Hospital,
where he was visiting his mother.

“| am grateful that the court has issued a full and final order of protection for
my wife and baby,” Kallos said in a statement Tuesday. “We all know
someone with problems. We can try to help them, but if they won't accept
the help, we can only hope and pray that they get the help they need.”

June Kallos said the family upset was beyond painful.

“It’s been terrible because it’s my baby, it’s my son, who is causing all the
issues,” she said in the hallway after the court appearance.

Tash said he hopes that June Kallos can become “an active part of her
granddaughter’s life” and that her only child “will become sane and love his
mother the way a son should love his mother — and be a mensch.”

 

 
7/14/2018 Case Lchéetaker G ZolAdineihs mddbostent HrnialatinE-(astaiO Ay BOE Ater Pracecthesst of¥]Dalty News

 

Trump administratior
flops on 'catch
immigrants, wi

Radiohead offers sweet
release at mesmerizing
Madison Square Garden show,

Border Protection says Mayor
de Blasio crossed border
illegally during Texas visit

   

ADVERTISEMENT

Caretaker of councilman’s mom busted
for violating restraining order after
phone threat

By ANDY MAI and SHAYNA JACOBS eo
NEW YORK DAILY NEWS. | APR 23, 2018 we

   

http://www.nydailynews.com/new-york/nyc-crime/aide-councilman-mom-busted-violating-restraining-order-article-1 .3949145 116
7/11/2018 Case Lch@taker OFAAAAMENS meDchUsten frntichting iRstPiaiay BEF Her Phanethepat hlY/ Daily News

SAW EG TOV

    
 

 

Elliott Tash (I.) the caretaker of City Council member Ben Kallos' mom, June Kallos (r.),
was arrested on allegations he violated a restraining order. (Luiz C. Ribeiro/For New
York Daily News)

The caretaker of a City Council member's mother has been arrested on allegations he

violated a restraining order by leaving a threatening voice mail.

Elliot Tash, 69, lives with and cares for June Kallos, 73, the estranged mother of

Councilman Ben Kallos. June Kallos has Parkinson's disease and uses a wheelchair.

<f

 

 

 

http:/Awww. nydailynews.com/new-york/nyc-crime/aide-councilman-mom-busted-violating-restraining-order-article-1 -3949145 2/6
7/11/2018 Case 1chittarer Ofeduhdirhal’s mba Omstad én tidlating HestlaiBd DUAL ter PraqrethBst ONY Diy News
ADVERT SFA VE Mey

Tash and Ben Kallos, who represents the Upper East Side, have been at odds for years,
with their bad blood peaking Sept. 1 when Tash was arrested on stalking and harassment
charges.On Saturday, June Kallos called her son, 37, and wished him a good Sabbath but
did not properly hang up, according to Tash's lawyer, Robert Gottlieb. Kallos heard the
greeting and a private conversation between his mom and Tash as a voicemail around 6

a.m., Gottlieb said.

“Aw
Their dialogue resulted in Tash's arrest at Manhattan's 19th Precinct stationhouse
around 1:45 p.m. Saturday, which is next to the the Park East synagogue on E. 67th St.,
where Tash and June Kallos attend services, sources said.

Vv

"T have got to the point where I don't want to be the (indistinguishable) that blows his
face off. You can't threaten or coerce him, just have to do it, that's the problem," Tash is

h rd i th il, according to the criminal complaint

   
             

 

 

 

 

 

as

"Doing it is OK. We can drop the f---king bomb on him. But we can't threaten him to drop

 

& ANFE RESUAE
http:/www.nydailynews.com/new-york/nyc-crime/aide-councilman-mom-busted-violating-restraining-order-article-1 .3949145 3/6
7/11/2018 Case 1cbRtsndr Ofedunéirkahs matocstea @iviclating kethibind BGA Ster PragrethBSt o\YLDy News

DAY EL Pee EY

The call was reported to authorities and Tash was arrested. He was released on hisown
recognizance Sunday afternoon from Manhattan Criminal Court with a frail June Kallos

at his side.

Gottlieb said the alarming language was not actually a threat and the "blows his face off"

line was a reference to not wanting to destroy Kallos' career.

But a Kallos rep pointed to Tash's criminal background. Tash was sentenced to 45 months

in prison in a federal marijuana trafficking bust and was released in 2005, records show.

"A convicted criminal charged with trafficking 5 tons of controlled substances was
arrested for violating an order of protection," said Kallos spokesman Josh Jamieson. "At
this time we are just letting the criminal system run its course.No one should have their

life threatened."

Tash was hit with a felony criminal contempt charge for violating an existing order of
protection that was put in place when he was first arrested. He also faces a new count of

aggravated harassment.

With John Annese

 

 

 

 

 

& ACRE BEESSEAE
hitp://Awww.nydailynews.com/ new-york/nyc-crime/aide-councilman-mom-busted-violating-restraining-order-article-1 .3949145 4I6
     

5112/2018 Case 1:19-cv-07724-CM Documen€#?" FiRW"e8/20/19 Page 87 of 123

 

 

 

ee a
Gmail david tash <etgoodtogo@gmail.com>
saily news
1 message
Pat Smith <my_favoriteemail@yahoo.com> Mon, Apr 30, 2018 at 9:45 AM

To: "etgoodtogo@gmail.com" <etgoodtogo@gmail.com>

here it is ---

https://www.pressreader.com/usa/new-york-daily-news/20180423/28 1741270022828

This is PressReader

Aide to pol’s ma busted

‘New York Daily News

23 Apr 2018

BY ANDY MAI and SHAYNA JACOBS With John Annese

THE CARETAKER of a City Council member's mother has been arrested on allegations he vio-
lated a restraining order by leaving a threatening voice mail.
Elliot Tash, 69, lives with and cares for June Kallos, 73, the estranged mother of Councilman Ben
Kallos. June Kallos has Parkinson’s disease and uses a wheelchair.
Elliot Tash, 69, lives with and cares for June Kallos, 73, the estranged mother of Councilman Ben
Kallos. June Kallos has Parkinson’s disease and uses a wheelchair.
Tash and Ben Kallos have been at odds for years, with their bad blood peaking Sept. 1 when Tash
was arrested on stalking and harassment charges.
On Saturday, June Kallos called her son, 37, and wished him a good Sabbath but did not properly
hang up, according to Tash’s lawyer, Robert Gottlieb. Kallos heard the greeting and a conversation
between his mom and Tash as a voicemail around 6 a.m., Gottlieb said.
“| have got to the point where | don’t want to be the (indistinguishable) that blows his face off. You
can’t threaten or coerce him, just have to do it, that’s the problem,” Tash is heard in the voicemail,
according to the criminal complaint.
The call was reported to authorities and Tash was arrested. He was released Sunday afternoon
from Manhattan Criminal Court with a frail June Kallos at his side.
Gottlieb said the alarming language was not actually a threat and the “blows his face off” line was a
reference to not wanting to destroy Kallos’ career.
But a Kallos rep pointed to Tash’s criminal background. Tash was sentenced to 45 months in
OF fede fficking:bu d-was:released:in:2005,-records:sho\

n traffick ions of controlled substances was arrested
lating an order of protection,” said Kallos spokesman Josh Jamieson. “No one should have their
life threatened.”

  

  

  

 

  

      

 

   

 

ee ered eedeedancherateencdaanl

https://mail.google.com/mail/u/1/?ui=2&ik=cdiaba21 0&jsver=GAFHaMvshdw.en.&cbl=gmail_fe_180506.06_p7&view=pt&search=inbox&th= 1631 6cd69676e001 &
5/12/2018 Case 1:19-cv-07724-CM Documen€42! Fikicres/20/19 Page 88 of 123
http:/Awww.nydailynews.com/new-york/nyc-crime/aide-councilman-mom-busted-violating-
restraining-order-article-1.3949145

Sections New York Daily News new york

Aide of councilman's mom busted for violating restraining order
BY Andy Mai Shayna Jacobs
NEW YORK DAILY NEWS

Updated: Monday, April 23, 2018, 2:07 AM

Elliott Tash (I.) the caretaker of City Council member Ben Kallos' mom, June Kallos (r.), was
arrested on allegations he violated a restraining order. (Luiz C. Ribeiro/For New York Daily
News )

The caretaker of a City Council member’s mother has been arrested on allegations he violated a
restraining order by leaving a threatening voice mail.

Elliot Tash, 69, lives with and cares for June Kallos, 73, the estranged mother of Councilman Ben
Kallos. June Kallos has Parkinson’s disease and uses a wheelchair.

Tash and Ben Kallos, who represents the Upper East Side, have been at odds for years, with their
bad blood peaking Sept. 1 when Tash was arrested on stalking and harassment charges.On
Saturday, June Kallos called her son, 37, and wished him a good Sabbath but did not properly
hang up, according to Tash’s lawyer, Robert Gottlieb. Kallos heard the greeting and a private
conversation between his mom and Tash as a voicemail around 6 a.m., Gottlieb said.

Their dialogue resulted in Tash’s arrest at Manhattan’s 19th Precinct stationhouse around 1:45
p.m. Saturday, which is next to the the Park East synagogue on E. 67th St., where Tash and June
Kallos attend services, sources said.

“| have got to the point where | don’t want to be the (indistinguishable) that blows his face off. You
can't threaten or coerce him, just have to do it, that’s the problem,” Tash is heard in the voicemail,
according to the criminal complaint.

“Doing it is OK. We can drop the f---king bomb on him. But we can’t threaten him to drop the bomb
on him,” the speaker continued.

The call was reported to authorities and Tash was arrested. He was released on his own
recognizance Sunday afternoon from Manhattan Criminal Court with a frail June Kallos at his side.
Gottlieb said the alarming language was not actually a threat and the “blows his face off’ line was a
reference to not wanting to destroy Kallos’ career.

But a Kallos rep pointed to Tash’s criminal background. Tash was sentenced to 45 months in
prison in a federal marijuana trafficking bust and was released in 2005, records show.

h trafficking 5 tons of controlled substances was arrested for

ting mT urse-No one’should have their life:

Tash was hit with a felony criminal contempt charge for violating an existing order of protection that
was put in place when he was first arrested. He also faces a new count of aggravated harassment.

    

  
 

 

  

Imail.google.com/mail/u/1/?ui=2&ik=cdflaba21 0&jsver=GAFHaMvshdw.en.&cbl=gmail_fe_180506.06_p7&view=pt&search=inbox&th=16316cd69676e
5/12/2018 Case 1:19-cv-07724-CM Document! F¥Riyir@8/20/19 Page 89 of 123

3

 

2 attachments

Tash-june kallos-180423.jpg
345K

 

Tash-June Kallos2-180423.jpg
219K

 

 

 

 

 

nttps://mail.google.com/mail/u/1/?ui=2&ik=cdf1aba2 1 0&jsver=GAFHaMvshdw.en.&cbl=gmail_fe_180506.06_p7&view=pt&search=inbox&th= 163 16cd69676e
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 90 of 123

 

 

 

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 91 of 123

Herein is the recording of the internal dialogue that has stolen countless
hours of sleep compelling me to get them out as encouraged by Dr. J. and
Doc RJ . It worked! Now that it’s down on paper the monkey chatter in my
brain has been silenced. Cathartic writing as satisfying as an Amazing BM.
| got the shit out and who would want to waste their time reading this crap
when it was written for an audience ofOne,my punitive Step Son,Benjamin
J Smith,aka Benjamin J Kallos.

The recurring theme running through all this is the hope that June’s only
child will wake up and become the loving son and mensch that June

deserves.

 
 
 

3/6/2018 Case 1:19-cv-07724-CM Deouwimentest offfitetr@8/20/19 Page 92 of 123

June Kallos <drjkallos@gmail.com>

 

 

 

 

the rest of the story..........

1 message

 

 

david tash <etgoodtogo@gmail.com> Thu, Dec 28, 2017 at 8:33 PM
To: david tash <etgoodtogo@gmail.com>, June Kallos <drjkallos@gmail.com>

A funny thing happened to me ( not really funny just batshit crazy) when | went
to enlist the help of my friends only child to be in the recovery room that
afternoon to encourage his mother to come out of anesthesia because she
feared she might not based on her history with former anetestias. Dr. June, the
mother has been afflicted with Parkinson Syndrom for more than two decades
and is medically frail and needs help with all the activities of daily living. Her
son,Ben, has had almost nothing to do with her for the past seven years since
| have been in the picture, and I've been told by Dr.J's friends that know Ben
since he was born that the kid has not been a good son since age three,and
J's mother caustioned her that she was spoiling him rotten( and rotten he has
become). | know J loves her boy with all her heart and soul but arbors many
of his cold hearted behaviours . Disinviting his mother from her only son's
wedding hurt her to the quick and she may never recover.A close runner up in
despicable treatment occurred when he received a call from the doctor who
was about to perform emergency surgery on her told her boy if he wanted to
see his mother again he had better visit as not everybody survives the
procedure.Not only did he not come and visit he did not even so much as pick
up a phone to see how she was. Since he rarly initiates a phone conversation
in all the years | have known her. | was surprised he did not make an
exception in this extraordinary circumstance.Ignoring her Birthdays,Mother's
Day,and High Holidays is what she has come to expect but is hurtful.

To get back to the batshit crazy aspect of this situation is Ben's reaction to my
attempt.to.inform.of him of his mothers need for him to come to the hospital.
instead of listening to what 1 was saying
like a race horse. | was dumbfounded.Before he ran away | said In a calm
voice "Your mother needs you this afternoon.He is having surgery and wants
you there in the recovery room.She is afraid." .......... | followed him as he ran |
shouted the same thing

"YOUR MOTHER NEEDS YOU TO GO TO THE HOSPITAL SHE IS AFRAID"

He said not one word to me at that time and has not uttered one in more than

   
  
 

 

hitps://mail.google.com/mail/u/0/?ui=2&ik=b1b3be5dd 38jsver=c6enttOUZCQ.en.&view= pt&q=rest%200f%20th&search=query&th=1 60Ofe6fOafBed2e&si... 1/2
 
 

2/28/2018 Case 1:19-cv-07724-CM Docurrearail 4(noFsilliettD8/20/19 Page 93 of 123

david tash <etgoodtogo@gmail.com>

 

 

(no subject)
1 message

 

david tash <etgoodtogo@gmail.com> Mon, Feb 26, 2018 at 2:53 PM
To: david tash <etgoodtogo@gmail.com>, June Kallos <drjkallos@gmail.com>

With an open heart deeply concerned about Junes anxiety the morning of her
impending kidney surgery | got up and gave her morning medication at 5:30
am.

She went back sleep and with my morning coffee | read my e-mail and my
invitation to "first fridays" at her boy's office. A light bulb went off in my head
knowing June's longing to have her son in the recovery room | said to
myself,Why not respond and go see her boy and inform him of his mom's
surgery and give him the opportunity to express his love and encourage her
top come back from anastasia.

My intention was first and foremost to provide the best circumstance to insure
June would survive.The chances of returning to life when in the throws of
anastasia is to hear the voices of the people who love you and encourage your
recovery.

My going to invite Ben was an act of loving kindness.For this mitzvah one
would expect the kid to thank the messenger,not kill the messenger! It is still
incomprehensible to me how a simply act motivated by basic goodness and
loving kindness could go so afoul.

Having given the situation a great deal of thought | have come to realize that
June's boy has deep rooted hatred of me and love/hatred with his mom. Since
Ben-has. absolutely no.idea.of who.|.am.It.is his ignorance/fear based _
construct of his view of reality.
bed" and nobody can convince him it is not there.. Until Ben is ready to get out
the flashlight and accept what he sees the tiger remains.Ben needs to
transform his being with loving kindness and vow to stop deceiving himself. He
is hooked,or stuck with alternative facts. Self absorption and ego clinging
defends his aggressive hatred leaving him insecure and fearful believing he
needs the police to protect him.The real enemy is his self destructive ego

 
      
   

    

  

https://mail.google.com/mail/u/4 /?ui=2&ik=cdf1aba21 0&sver=BKwVQM04pVI.en.&view=pt&search=inbox&th=1 61d3ad0c53e42a38&siml=161d3ad0c53.... 1/2
2/28/2018 Case 1:19-cv-07724-CM Documerai- (fipeele@B/20/19 Page 94 of 123
based behaviour is only going to make matters worse. There must be a
willingness to refrain from his addiction to hatred and fear. When the time is
right he will open himself to his basic goodness and kind heart and begin to
see things as they are. Once he realize there is nothing to fear or be angry
about a great weight will be lifted off everyone.

 

 

https://mail.google.com/mail/u/1/?ui=2&ik=cdft aba21 0&jsver=BKwVQM04pV1.en.&view=pt&search=inbox&th= 161 d3ad0c53e42a3&simi=161d3ad0c53... 2/2
5/21/2018 Case 1:19-cv-07724-CM Documerin#il-Fiteebi88/20/19 . Page 95 of 123

 

June Kallos <drjkallos@gmail.com:

(no subject)
1 message

June Kallos <drjkallos@gmail.com> Mon, May 21, 2078 at 6:03 AM
To: david tash <etgoodtogo@gmail.com>, June Kallos <drjkallos@gmail.com>

Don't beat yourself up,shun self destructive habits,unhook from hatred and aggression make friends with yourself , self
reflect with undistracted awareness, do nothing unworthy, be a benefit to all beings and cut the root of suffering for
yourself and others, connect to your tender heart and basic goodness,work diligently to maintain basic sanity,clear
vision,doing nothing unworthy,accumulate merit,extricate yourself from situations that ensnare, entangle, snare,
tangle,trap or bog down better to clear,free, liberate, release disengage,disentangle, dis-embarrass unburden, unravel, by
using care and ingenuity to free yourself from this difficult situation .....to cut loose will certainly feel better than digging in

your heels............. You put words in my mouth
.
“'M SO PROUD OF MY SON, BEN”
“HE ALWAYS DOES THE RIGHT THING”
Make it SO... a

Dr June

420 East 72nd Street
Suite 5K

NY NY 10021

212.288.0526

 

 

 

https://mail.google.com/mail/u/0/?ui=2&ik=b1 b3beSdd38jsver=GAFHaMvshdw.en.&cbl=gmail_fe_4 80506.06_p7&view=pt&search=sent&th=16382279 151137 15&sin
3/30/2018 Case 1:19-cv-07724-CM DOocul@redit ahis sitedo@RO/19 Page 96 of 123

We both know that you NEVER call and have not been there for her in anyway especially
when she has been at deaths door so many times,so many hospitalizations. Your
abandonment of your mom is SIN!!! You are a jerk.

You are breaking your mothers hear

Page 2

This situation is not just a “nothing burger’ it's a stinky shit sandwich. What you are doing has
the order of what it would smell like if shit could shit. Have you asked yourself what you are
hoping to accomplish with this unfounded malicious protection? Are you seeking bad press?
Do you believe that your coldhearted treatment of your mature sick mother should be in the
public eye? You should know she would like you to stop using Kallos and go back to being a
Smith.

Be a mensch! Be a good son and call her at least once a week to see how shes doing. Take
her to a nice restaurant or even better invite her to your home for dinner at least once a
month.

What kind of a man are you? Do you really want to continue to cause your mother the stress
and aggravation with this ludicrous legal shitstorm. The main reason | came to your office on
September first 2017 was to inform you that your mother was having kidney surgery at 12:30
. | hoped you would get involved with her recovery. She was seriously concerned that she
would not survive and having her son in the recovery room you could encourage and support
her and enhance her chances to have a positive outcome. If you gave a shit about your
mothers well-being you would have thanked me for informing you that she needed you in the
recovery room. Having me arrested because you feared for your safety is pure bullshit. What
the hell are you afraid of? | have never threatened you or struck you nor would |. You know in
your heart that you are not behaving like a good son.

   
            

  

9g ny.

il ensue if you do not come to your senses

you of the ongoing negative consequences that wi
and do the right thing, including but not limited to:

1.stress is a killer and the longer you continue with this course of conduct the killing
continues.

https://mail.google.com/mail/u/0/?ui=2&ik=b1 b3be5dd3&jsver=Z-grDj2gpow.en.&view=pt&q=rudin&search=query&th=1 6223dd05ffe22ac&siml=16223dd05ffe22ac
3/30/2018 Case 1:19-cv-07724-CM Document this Bikedo98/@0/19 Page 97 of 123

You fill in the blanks however #1) is more than enough reason for you to rethink what
you are doing!

Page 3

As is evidenced by the attached emails my only reason for contacting you has exclusively
been an attempt to normalize your relationship with your mother and insure you are present

in her moments of need. On September 1°! was no exception. The big surprise was your

extreme response and you evidently did not here the message | was relaying to you from
your mother “Please be at Lenox Hill Hospital at 12:30 this afternoon. | need your support for
my Kidney surgery.” Your voicemail to your mother five or six hours after having me a
arrested is further proof you simply did not hear a word | said.:

“Hi its your son Benjamin Just calling see where you are and how your feeling. | love you917-
570-6970.”

The sin of omission is equally as bad as lying in this case. June, your mother not only did not
have your presence in the recovery room you deprived her of mine leaving her distressed not
knowing where | was for several days. It ridiculous that you are leaving your phone number
and your name since you have had the same ohone number since High School and she is
not daft and has the ability to recognize your voice. You say “I love you” then why don't you
behave like a son that truly loves his mother?

a Click here to Reply or Forward

8.05 GB (53%) of 15 GB used Terms - Privacy
Manage Last account activity: 8 hours ago
Details

 

 

https://mail.google.com/mail/u/0/?ui=2&ik=b 1 b3be5dd3&isver=Z-grDj2gpow.en.&view=pt&q=rudin&search=query&th=1 6223dd05ffe22ac&sim!=16223dd05ffe22ac
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 98 of 123

“| WILL STOP TELLING THE TRUTH ABOUT YOU IF YOU STOP TELLING LIES ABOUT ME”

| shouldn't trivialize this untenable situation with quotes from a movie because it’s not entirely
accurate. The sentiment in above quote is tit for tat. | have every intention to have nothing to do
with you whether or not you agree to “refrain” from the following:

| Benjamin Jules Kallos will refrain from: (including but not limited to)

ignoring Central virtues and principles in Jewish ethics special emphasis: lashon hara
(denotes all deliberate or malicious accusations, or even the exposure of truthful
information which has the purpose of injuring one’s neighbor)

ignoring the commandments of “honor your parents” & “not bear false witness”

not letting her to meet her granddaughter

not calling her at least once a week and sharing a meal with her

not apologizing to her for disinviting her to my wedding

not calling her when Doctor's call me and tell me she may not survive the night
using your mother as a prop for your political gain and putting words in her mouth
“| am so proud of my son he always does the right thing”

from attempting to take guardianship of her while she is compos mentis

fixating on her sex life and telling falsehoods re what you think she is doing
making unfounded allegations to NYS Dept. of Health(NYSDH)

making unfounded allegations to Adult Protective Service (APS)

using APS NYSDH NYPD to psychologically abuse my mother by lying
committing perjury to District Attorney’s Office

being angry about your mother’s Parkinson's Syndrome

not offering reimbursement for legal fees,and pain and suffering that have arisen
accusing my mother of “abuse suffered while under her supervision”

not doing everything in my power to become a mensch

having her caregiver arrested leaving her stranded helpless on the street

using my hatred and ignorance of my mother's caregiver as an excuse for my
unconscionable treatment and neglect.

failing to recognize the good qualities of her caregiver

The difference in our request to refrain is | have not done any of the things you asked me to
refrain from doing whereas you have done all the above and more.

 

 

A little contrition will go a long way. Who knows you may even become enlightened.
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 99 of 123

March 28,2019
The arrest........... vexations, brought about in bad faith..........

DISMISSED ....... TOTAL EXONERATION......

The issues had not been fairly and fully litigated.

NO CRIME HAD BEEN COMMITTED AND NO LAWS WERE BROKEN.
Nolle Prosequi would have been far better than delayed dismissal.

The facts with the applications of law open the pathway to seek judicial redress or relief...I’'m
sure there is a better way to settle this. Here is the rub you have a) be willing, b) acknowledge
the need to improve what is going on c) just be a mensch and that will take care of d thru z. We
are all entitled to our opinions and I’m sure you have “alternate facts” . Here is the way | see the

FACTS:

Each and EVERY allegation to Adult Protective Services were determined to be
unfounded , false reports and an attempt to use the agency “as retaliation and
for her son to psychologically abuse his mother’(the words of APS)

The 911 call was filing a false police report.....no violence no EBT no need of
police involvement.

By affixing your signature to the Affidavit in Support of the Criminal Charges you
committed perjury.

Your lying to the police necessitated the outlay of lots of money for legal fees and
your lying on the shabbat last year to cause the second arrest left your mother
stressed out on the street and added thousands of dollars in additional legal
fees.

it was clearly abuse of power of your status as an elected official that the arrest
happened in the first place. MALFEASANCE.

Your behavior toward your mother is unconscionable.

   
 

Just requesting me to cease and desist from communicating with you while there are still so
many unresolved issues is not going to happen ,however if you would rather just have my
lawyer call your lawyer that is a choice you will have to decide. Just know this,restitution and
contrition is required to have your wish for non communication to occur. Reproachmont and
normalization is more likely without a clusterfuck court intervention.
3/11/2018 Case 1:19-cv-07724-CM Document@miFR8§ 08/20/19 Page 100 of 123

 

June Kallos <drjkallos@gmail.com>

PBS

4 message

June Kallos <drjkallos@gmail.com>

Sun, Mar 11, 2018 at 6:10 PM
To: June Kailos <drjkallos@gmail.com>

June Kailos <drjkallos@gmail.com> 5:10 PM (6 minutes ago)
to me

June Kallos Mar 4 (7 days ago}

to me

Your fear has given birth to the illusion that you NEED an Order of Protection to keep you safe.There are no external circumstances that are creating the fear. The origin of your
fears hatred and aggression are in your mind. The only way to become fearless is to exam your mind to get to the origin of your fear. Ask yourself if your fear, hatred,and
aggression are a benefit to you or others. Being hooked on these emotions gives will not bring happiness to yourself or others.

The dire circumstances of you filing criminal charges when no crime was committed will have dire consequences. If you find yourself unseated from the NYC Council,and
disbarred don't blame me. Your aggression and perjury will do you in. When you take the advice that your course of conduct will hurt your political career you may decide to not
force me to testify against you and expose your mistreatment and abandonment of me. So for you to withdraw your complaint for your own self interest is logical but it would be
far better to understand the objective reality and be a mensch. Jesus Christ Benji you had my friend arrested commuting no crime! He just came to your office and did not
embarrass you at the meeting and attempted to do it privately....... you running away from him was more like you running away from your self. Please do not run away from what
scared the hell out of you to call the police.Face that fear that is in your mind and you will know that there is no Order Of Protection that will protect you from your self and the
guilty feelings for the way you treat me. You are needed. Your child and mother both need help with just about everything. It takes a village. A better approach to relate to this
situation is pitch in and help.

Take the wish to become more sane openhearted open minded and fearless.Learn to smile at fear.Work on yourself and cultivate your ability to love yourself and others. If you
touch into the fear instead of running away from it you will find a tender heated.openness and a genuine ability to love yourself and others.

Make a commitment to open yourself up to being a benefit to others and dissolve your hatred. Fear can be the doorway that can go either way......... you can get harder and
harder and close yourself off and separate you from others.

Dr June

420 East 72nd Street
Suite 5K

NY NY 10021

212.288.0526

 

 

https://mail.google.com/mail/u/0/?ui=2&ik=b 1 b3be5dd3&jsver=kB TDgkPpgMA.en &view=pt&search=sent&th=162171d0a017eaf3&siml=162171d0a01.... 1/1
   
 

Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 101 of 123

Perhaps the best response to your formal request on December 28th 2018 would be not to
respond ait all or just simply say: IS THAT SO? Or as your mother said: “Let sleeping dogs lie” or
follow Doug F. advise and think of Benjamin as dead to you.

My primary concern is what is in the best interest of your mother and secondly what action is
warranted in the best interest of everyone involved in this situation.

Your mother has advised me that the best predictor of behavior is past behaviour. With that in
mind It is reasonable to expect you to continue to ignore and regard her as dead to you. | am
sure you are aware not long ago ( 12/19/18) she was nearly dead to ail of us when a code was
called when her heart nearly stopped and she was not breathing. It was lucky this event
happened while she was in the hospital for an outpatient procedure. Your mother is still alive
only because of her strong will to live and medical intervention.

It is hoped that this event will be a wake up call for you and an opportunity to become a mensch
and start behaving like a good son.”

Being that less is more perhaps this should have closed with “good son” in above sentence.

Not for nothing you have reached out to me requesting me to “refrain” from criminal behaviours
you have alleged that simply did not happen. In the interest of justice a court of law has
dismissed all charges | was not guilty of any of the allegations you brought forth. You misused
the power of your office to have me arrested when | had broke no laws. You lied to the police
when you filed a false police report and when you affixed your signature on your “Affidavit in
Support” you committed perjury. This behaviour is the textbook definition of malfence of duty
and certainly is actionable. | know it is not in your mother’s best interest for me to divert my
attention from her and our “having a ball” to involve,ensraral and emboil myself with the many
lawyers who would like to help me recover the more thirty thousand in legal fees and hundreds
of thousands for pain and suffering along with any additional relief a court would deen just and
proper.

| do not believe it is in your mother’s best interest (along with everyone’s best interest) to see
you lambasted in the media, kicked out of the NY City Council, lose your Endorsement from
Cuomo (along with any chance to continue a career in politics), being generally disgraced and
disbarred. Your lying and misuse of your power and your unconscionable treatment of your
mother can undo your outward favorable circumstances in the blink of an eye. As you overheard

ndistinguishable)”-should-have-read

causes him to lose face.

| still do not want to see you lose face however you continue to act like a putz and need to
become a mensch.
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 102 of 123

January 11,2019

Dear Benjamin

This memo is sent to you and your family to assure you that you have nothing to be afraid or
“terrified” regarding David Elliott Tash to “harass,menace,or stalking” you or your family.As a
matter of fact Mr. Tash has no intention of contacting you and your family other than to respond
to you if you chose to contact him.

That being said | am certain that you have or should have realized that having David Elliott
Tash arrested twice was a mistake and one would hope if you had a do over you would deal
with the situation differently.

Your mistake in your prevarications has damaged your reputation with the press coverage that
will haunt you online. Do not Blame your mother or Mr. Tash for these articles that came into
existence solely from your actions.

Having Mr. Tash arrested you had to lie to the police,and mislead the District Attorney's Office to
proceed with a malicious prosecution. These felonious charges necessitated Mr. Tash to retain
VERY COSTLY legal representation.

The cost of the stress upon your mother and the resulting damage to her health is incacuatable.
Your unmench like behaviour by your neglect not inviting her to your wedding and having a child
and not sharing the joy is unfathomable.

While Mr. Tash can but will not file a civil case to recover Legal Fees he chooses not to in order
to facilitate some kind of rapprochement and hopes some kind of normalization will occur.

Mr. Tash and your mother wish you well and success, happiness and an enlightened view in all
your endeavors.

 
3/14/2018 Case 1:19-cv-07724-CM Docufitaiit Wis FipedPo8¥910/19 Page 103 of 123

 

June Kallos <drjkallos@gmail.com>

This is for Joel Rudin
1 message

June Kallos <drjkallos@gmail.com> Wed, Mar 14, 2018 at 5:35 AM
To: Robert Gottlieb <rgottlieb@gottliebjaney.com>

Bcc: June Kallos <drjkallos@gmail.com>, david tash <etgoodtogo@gmail.com>

The PDSD reared its ugly head once again at 3:45 am today March 14th 2018 as a was shaken from sleep with my recurring pain
in my wrists,ankle insteps,and my mind ......... reliving my visit to the tombs in my sleep is a frequent occurrence and the only way to
get out of jail is to wake up........

Can we get a copy of any video tapes of the events in the tombs ? Can we discover if the complaining witness NYC Councilmen
gave special instructions to the Police on how to treat me?

From November 2017:........ every day that these charges are pending ( now six months and 14 days.....) are stressful!!!
| wrote this letter to her son for emotional release and realize that with the Order of protection | can not send it and of course |
would clean it up ...

FYL....... ‘thought U should know.........

On August 31,2017 you sent me an invitation to attend ‘First Fridays” at your office and you
swore to the police and DA's office that you “instructed me to me stay away from all public
meetings” conducted by you. Both you and | know that you have not uttered as much as one
word to me in at least five years! You are misleading the DA with your unfounded allegations
of INSTRUCTED ME”to stay away. Your other unfounded allegations to Adult Protective
Services have been closed and the letters from them APS are attached hereto and made part
hereof. The present case is further evidence of you misleading yet another government
agency. Once again you are invading your mothers privacy and adding stress and you must
know stress is a killer....... and the stress pistol is in your hand just stop pulling the trigger.

You said you became fearful for your safety upon seeing me at the meeting. | find that hard to
6 year old 6'4” man who is in goodshape could or would be scared of an
man.not.in.the best physical shape.

    
 

  

As your moms best friend and 24 7 caregiver it is my responsibility to protect her from a
pathogens and toxins. Stress is highly toxic to her and is exacerbating her PD as well as
adding new ones. st be made aware the stress you are creating in your moms life is
extremely departmental to her health and toxic . That is putting mildly. Your are killing herl!t!
She needs to be able to sleep and this clusterfuck headache you are causing is the last thing
she needs. She is medically frail and needs love and healing. Please can you be there???

She will never recover from being shunned from her only sons wedding. You are a real
hardhearted prick!

https://mail.google.com/mail/u/0/?ui=2&ik=b 1 b3be5dd3&jsver=kBTDgkPpgMA.en.&view=pt&search=sent&th=1 6223dd05ffe22ac&siml=16223dd05ffe2... 1/4
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 104 of 123

Complaining witness committed perjury,instigated a false arrest and a malicious prosecution.No one should
get a free pass and especially a politician. The complaining witness should be So Ordered to pay the
defendant’s legal fees as well as the medical bills that have arisen along with other damages and any

other relief this court deems just and proper.

Respectfully submitted,

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 105 of 123

You have made it clear with your certified mail and process served letter that you hope not to
hear from Tash ever again. A far better approach to achieve your wish is take responsibility for

filing a false police report and instigating a malicious prosecution and reimburse Tash for the
legal expenses and other damages you caused .

 
3/29/2018 Case 1:19-cv-07724-CM Docur@eit DeaPikapQeeoftg Page 106 of 123

June Kallos <drjkallos@gmail.com>

 

Dear Mommy XXXXXX

1 message

June Kallos <drjkallos@gmail.com> Thu, Mar 29, 2018 at 9:45 AM
To: david tash <etgoodtogo@gmail.com>, June Kallos <drjkallos@gmail.com>

Adult Protective Service (APS) came to Junes' home on the most important Jewish holiday, Sabbat, and
returned the following day,Palm Sunday, to investigate her son's ( Ben Kallos) 7th allegation including but not
limited to :

1) not being taken to her doctors appointments

2) not being given her medications correctly

3) not being fed properly,

4) financial exploration,

5) being drugged with illicit drugs and sexual abuse.

it's not only demented for a son to fixate on his mothers sexual life it's just plain creepy.One can only question
the veracity of these claims and how her son came to believe that the above mentioned are the facts of the
matter. Without him having any contact with his mother has he has no way of discerning the validity of these
serious allegation. It is not only egregious to present claims, such as he has lodged with no way to
independently verify.it is clearly illegal. Reporting false charges to this investigative government agency is
wasting tens of thousands of dollars as well as diverting the badly needed limited resources to protect the real
victims of abuse. Being that the complaining witness is an elected official these complaints are the textbook
definition of malfeasance. Misusing the power of his office to manipulate Adult Protective Service is solely
motivated to harass and annoy his mother with a parade of investigators invading her home,peace of mind and
her privacy. Ben told a mutual friend that he would stop making these complaints only if she did not insist on
her day in court to adjudicate her son's bogus Criminal Complaint in this malicious prosecution.

The Criminal Complaint lodged on September 1st 2017 is going to trigger negative consequences and much
suffering for all concerned parties. Filing a false police report and by affixing his signature to the Supporting
Deposition he will be exposing himself to the possibility of getting himself indited for perjury. What will come out
at trial the facts..... to quote the supervisor from Adult Protective Service "Your son is physiologically abusing
you.". Ben claims to be a champion for seniors and people with disabilities it certainly is not demonstrated in his
actions towards his mother who qualifies in both categories (She has hosted Parkinson disease for more than
twenty five years and is chronologically seventy three.)

Learning she was a grandmother by reading it in her sons’ newsletter is no stranger than her son dis-inviting her
to his wedding ,and ignoring a doctors call to her son prior to her two am pending emergency surgery stating: —

  

   
 

 

  

"If you want to see your mother alive you should visit now because rybody

Not only did he not visit he did not even pick up a phone to see how she was doing. June has been dead io Ben
for the last seven years and has recently told her he never wants to speak to her again. June unconditionally
loves her son and hopes he will repair this fractured relationship and is in disbelief that her son has not taken her
to meet her granddaughter.

if her son continues making these reports out of genuine concern of his moms well being he would be better
informed to visit or call occasionally. He should know that his mother is willing to let him live stream from nanny
cams located through out her home to see exactly what is going on( How is that for transparency?) and in

https://mail.google.com/mail/u/0/?ui=2&ik=b 1b3beSdd3&jsver=Z-g rDj2gpow.en. &view=pt&q=dear&search=query&th=16272016606c0cf9&siml=16272014 6606c0cf9

  
3/30/2018

 

Case 1:19-cv-07724-CM Docur@esit-DearyernQex2OK9 Page 107 of 123

return let her live stream her granddaughter in his home if he continues to not let them meet, at least let her see
the movie.

The case supervisor closed the case on the spot with her finding all the allegation have no basis in fact .....
"unfounded " as has been the determination of the previous complaints beginning on or about 2011. The APS
representative went on to tell June how lucky she is to have a caregiver that not only provides all her needs and
also makes her happy. The case workers’ mother has been in a nursing home and she knows that June is
lucky not to be institutionalized. She went on to say that she would love to find someone like June's helper
should the need arise.

It is certain that after her boy live streams a day in the life of his mother he will greatly appreciate the man he
now hates and fears and not only offer to pay all legal fees that have resulted from these bogus charges he will
offer a heart felt deep apology for stress and harm he has caused. There is no way to put a dollar amount on the
role the stress in playing in to shorting June's life as well as exasperating all her Parkinson symptoms as well
developing new ones

Once he realizes there is no 'tiger under the bed’ his fear , aggression,hatred,and anger can dissolve, This new
mindset can enable the relationship with his mother to heal. Being a mensch will serve him better than the fear-
based,aggressive behavior and allow him transform his hatred into loving kindness. Once he makes friends
with himself he can dedicate his life to becoming fearless,awake,and a benefit all beings.

Once her boy understands that this is not about the caregiver being a" sinner or saint" but rather while his*
moms is of sound mind and not being unduly influenced (by the caregiver that Ben does not like very much) she
has the right to chose whom she befriends. Just remember that what G-d has joined let no man put asunder.
Only her boy and caregiver know that her boy has not uttered as much as one word to the caregiver in at least
five years so how can his claim that he “instructed” the caregiver to "stay away" from all public events
conducted by him be believed? It is a complete fabrication and is misleading the DA via the Supporting
Deposition is only one of the many prevarication they can lead to a perjury conviction.

Itis hoped the kid will realize sooner than latter it is NOT his mothers’ doing that his carer in politics can soon
be terminated. She does not want to see that happen and her boy should know he is committing POLITICAL
SUICIDE with his misconduct. When your ally is untruth and especially so if you believe your own fabrication
your hatred,aggression,anger and misconduct is what will DO YOU IN Her boy has the power to end the
possibility of negative press and losing his licence to practice law by admitting that he made a mistake to have
her caregiver arrested and charged with a crime . His mother is lucky to have found a person who genuinely
cares ,trust and honors his mother makes her happy and enables her to remain in her home and the community.
Can he actually believe his mother will be better off if he succeeds in incarcerating her caregiver and
necessitating his mother be placed in a nursing home?

It is known that Ben would like to bee the first Jewist president of the United States.It is hoped that he will not
develop tennis elbow from patting himself on the back because he have not committed the misdemeanor of
violating Jewish dietary laws while turning a blind eye to committing the the felony of commandment #5

seseees honor your parents! It's not enough to have been birthed by a Yiddisha mama you have to be a mensch if
you hope to succeed. It is hoped Ben will transform his hatred and fear into compassion and courage.Self
absorption ,self destruction and aggression will not serve him well and lead to happiness but will cause suffering
for himselff and others. He needs to replace his fear with courage and take a honest look ait his mind and
connect with his tender heart at the core of his being. If he has the courage face himself honestly he can
unhook from his fixed ideas and ego clinging allowing his deep rooted fear to dissolve.One hopes Ben will
muster up the courage to delve into his being with attentive awareness and honest introspection (growing up)
and be brave, conquer his fear and cut the root of fear, and act like a fully enlightened being...it is his birthright.(
or fake it till you make it)

 
 
 
 

June deeply believes that the Order of Protection wasobtained:by: he
facts and can not be trusted to have an Order of Protection that he could easily allege has been
late to nip this out the bud so it must be pulled out by the roots. A trial will be disastrous for all concerned
(except for the attorneys).An accidental recording of the incident on September 1st proves beyond a reasonable
doubt that no crime had been committed.

It is long overdue for Ben to forgive his mother for having Parsons;s and stop being ashamed of her . He must
stop pushing her out of his life and embrace and love her and provide the joy that normally happens when one
becomes a grandmother.|t's not too late for Ben to start acting like a mensch and behaving like good son.

hitps://mail.google.com/mail/u/1/?ui=2&ik=cdf1aba21 08&jsver=Z-grDj2gpow.en.&view=pt&search=inbox&th=1627201 6d2aa64bb&siml=16272016d2aa64bb
   
 

Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 108 of 123

as a petal falling from a flower. Serene you enjoy life in blissful

tranquility.”

https://archive.org/stream/ZenFleshZenBones/zen_djvu.txt

Attachments area

March 1, 2019

Benjamin J. Kallos

My intention in coming to First Friday on September 1st 2016 was to involve you in your
mother's health care because she feared for her life. You can not really believe my intention was
to harass,menes and stalk you?. Having me arrested was not the most skilful way to deal with
the information | was sharing with you. Your mother’s fear proved to be well founded when she
was having the same procedure on December 19 2018 and a code was called when she
stopped breathing. The photo of your mom in the ER is what she looked like when she was
being revived. When Doug told us how that photo rattled your cage | was surprised and glad to
hear you are not necessarily a cold hearted psychopath with no feelings for your mom.

As you overheard in the voicemail on shabbat (second false arrest) “I do not want to be the

exposing your unconscionable treatment of your mother and your violating the Commandment
to Honor your parents will neither be in your mother’s best interest nor will it accrue to your
credit or help the situation. What will? What is it going to take for you be a loving son and a
mensch?
Case 1:19-cv-07724-CM Document4 Filed 08/20/19 Page 109 of 123

| know your mother and | would love to support you and be ecstatic to see you elected, however, you
are suborning perjury by putting these words in her mouth:

“| AM SO PROUD OF MY SON, BEN.HE ALWAYS DOES THE RIGHT THING” &
“1 AM PROUD OF SON EVERY DAYV.........

| am hoping you will from this time ALL WAYS do the right thing beginning with reviewing your own
words and acknowledge you have done some very wrong things in the lies, inaccuracies, and breach of
your mothers privacy by sending electronic details that was more information than most of June’s family
and friends wanted to know.

Please carefully read the attached paying close attention to the highlighted, but first please read your
mom’s affidavit in order for you to learn that your attempting to have her institionalized would have
been murder.

Are you aware of how much you hurt her feelings when you did not call or visit her (hardly at all) and
especially when Douglas Field called you when June was in the ICU and suggested that if you want to
talk to your mother again you’d better go for a visit” You were a no show aswe ail know.

You have failed to acknowledge how important it is for your moms well-being and happiness for me to
be in her life and how much energy you have saved by you doing nothing to provide any aid or help

whatsoever.

 

 

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 110 of 123

When | discovered that my legal aid Attorney was under the jurisdictional supervision of Ben
Kallos duties as a sitting City Councilman it seemed there was a conflict of interest and with the
recommendation from Evan Rock, my Legal Aid attorney, that a private Attorney would be able
to spend more time and do a better job. Also | requested my Legal aid attorney to challenge the
TOP on grounds that due process was not being observed and I was entitled to a hearing to
insure my due process right to determine if the TOP was appropriate in this case where the
complaining witness was misleading the DA'S office and lying to the police to prosecute this
case where no laws had been broken and no crime had been committed. My fear was he would
lie a second time and allege that the TOP was violated.( and this he did do as we all know). My
request to avoid this second arrest by a motion to vacate the TOP was not acted upon by legal
aid so it became choiceless and it was clear that | needed to hire private council.Here is the
rub.After | made a similar request to the attorney | did eventually hire he also refused to submit
my motion or write a similar motion to challenge the TOP. | was greatly troubled by his refusal to
ai least attempt to protect my due process rights by at least submitting a motion to demand the
hearing to challenge the Order and did nothing to protect me from what did eventually happen.|

 

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 111 of 123

One would be better off eating ham sandwiches on Yom Kippur than violate the Commandment
to Honor your Mother

Fact
one would be better off to eat the end product of their kosher diet than not to make amends for

violating the Commandment of not bearing false witness

Observing Jewish Dietary laws is compared to a misdemeanor whereas lying and being a putz
to one's mother is a felony

It is not too late to "get right with G-d"
Your action (karma) has inescapable consequences able benefit to have done such a heinous
act.

 

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 112 of 123

if you want to continue to represent yourself as an advocate for Seniors and people with
disabilities you can no longer refrain from Obeying the Commandment of Honoring your Parents

Do you honestly believe as you falsely put words in her mouth when you used her as a prop:
“fam so proud of my son....... He always does the right thing”

Whatever story you told yourself that your mother does not deserve your “honoring” her is in
- contradiction to the commandment to do so no matter what!

it's long overdue that you give up your Trumpion way and become a good son and be a mensch

If you find these reminders from HM to be criminal then you must understand you are an
emotionally disturbed person ( EDP)

If you fear that word will get out of your unconscionable treatment of your mother then turn it
around and make her proud and start doing the right thing...... Heshem and his commandments
are not going away and you will not get a free pass..........

>

This communication (including any attachment(s)) is intended solely for the recipient(s) named
above and may contain information that is confidential, privileged or legally protected. Any
unauthorized use or dissemination of this communication is strictly prohibited. If you have
received this communication in error, please immediately notify the sender by return e-mail
message and delete all copies of the original communication to include any copy that may reside

in your sent box. Thank you for your cooperation.

 

 
2/24/2018 Case 1:19-cv-07724-CldmaD-omase ean DiratedeOSRGKa® BéAage 113 of 123

---------- Forwarded message ----------

From: david tash <etgoodtogo@gmail.com>

To: rgottlielieb@gottliebjaney.com

Cc:

Bcc:

Date: Tue, 6 Feb 2018 12:39:58 -0500

Subject: Please send to DA and have forward to Ben
Dear Benjamin

Congratulations on the birth of your child.

| think it is time to unhook from this insane situation,| hope you'll agree.
It is too bad you do not know who | am and what is at the core of me.From this
ignorance stems the problem.

First let me apologize for anything | may have done that made you so fearful
of me. | can assure you | am not someone you have to be afraid of..

Second you should know in your heart that | forgive you for your egregious
behavior towards me and hope you will become a better son (mensch) with
regards to the grandmother of your child who loves you unconditionally and
will always be there for you when you wake up.

Thirdly, You should know | have not taken your mother away from you she has
enough love in her heart for everyone.

Forth | thank G-D your mom has chosen me to be in her life | am among the
luckiest men on earth who have found someone they can trust,honor and
serve. ( and let me tell you this broad needs a lot of service)

Finally thank you for bringing this situation to such a painful point that has
brought me face to face with myself and help me deal with all my issues.

 

 

https://mail.google.com/mail/u/1/?ui=2&ik=cdflaba21 0&jsver=iEEFj798Mlw.en. &view=pt&q=in %3Asent%20&search=query&th=1 616c33f4b79573c&si... 3/3
1/9/2019 Case 1:19-cv-07724-CM Documehts2°" firesd"8790/19 Page 114 of 123
WIKIPEDIA

Lashon hara

The Hebrew term lashon hara (or loshon horo) (Hebrew pw?
yan; "evil tongue") is the halakhic term for derogatory speech about

 

another person. (41 Lashon hara differs from defamation in that its
focus is on the use of true speech for a wrongful purpose, rather than
falsehood and harm arising.

Speech is considered to be lashon hara (detraction) if it says
something negative about a person or party, is not seriously
intended to correct or improve a negative situation, and is true.
Statements that fit this description are considered to be lashon
hara, regardless of the method of communication that is used,

 

whether it is through face-to-face conversation, a letter, telephone, No lashon hara sign in the Mea
or email, or even body language. Shearim quarter of Jerusalem

Lashon hara (it. "evil tongue") is considered to be a very serious sin
in the Jewish tradition. The communicator of Lashon Hara (and
rechilut) violates the prohibition of "Lo telech rachil b'ameicha (Leviticus 19:16. 6 (http: //www.mechon-mamr

e.org/p/pt/pto319.htm#16))." "[5]

By contrast, hotzaat shem ra ("spreading a bad name"), also called hotzaat diba, or motzi shem ra (lit.
"putting out a bad name") consists of untrue remarks, and is best translated as "slander" or "defamation"

(calumny). Hotzaat shem ra is worse, and consequentially an even graver sin, than lashon hara.!4] and the
act of gossiping is called rechilut, and is also forbidden by halakha.|4]

Contents

 

Etymology
Sources

Chafetz Chaim
Baalei Lashon Hara
Exceptions

See also —

 
   

References

 

External links

Etymology

httos://en.wikipedia.org/wiki/Lashon_hara 4/4
1/9/2019

HOME IDEAS PEOPLE PLACES THINGS WORDS DEEDS TIMES LIFECYCLE REFERENCE |

Speech & Lashon
Ha-Ra

The Power of
Speech
Tale-Bearing
When Tale-
Bearing is
Allowed
Wronging a
Person through
Speech

Links for Further
Reading

Case 1:19-cv-07724-CM DotGienttaSrenaa vse ts’*page 115 of 123

 

The harm done by speech is even worse than the
harm done by stealing or by cheating someone
financially: money lost can be repaid, but the
harm done by speech can never be repaired. For
this reason, some sources indicate that there is no
forgiveness for lashon ha-ra (disparaging
speech). This is probably hyperbole, but it
illustrates the seriousness of improper speech. A
Chasidic tale vividly illustrates the danger of
improper speech: A man went about the
community telling malicious lies about the rabbi.
Later, he realized the wrong he had done, and
began to feel remorse. He went to the rabbi and
begged his forgiveness, saying he would do
anything he could to make amends. The rabbi
told the man, "Take a feather pillow, cut it open,
and scatter the feathers to the winds." The man
thought this was a strange request, but it was a
simple enough task, and he did it gladly. When
he returned to tell the rabbi that he had done it,
the rabbi said, "Now, go and gather the feathers.
Because you can no more make amends for the
damage your words have done than you can
recollect the feathers."

Speech has been compared to an arrow: once the

 

 

hitp://;www.jewfag.org/speech.htm

 

recalled, the harm they do cannot be stopped,
and the harm they do cannot always be
predicted, for words like arrows often go astray.

Tale-Bearing

 
1/9/2019 Case 1:19-cv-07724-CM Dot#AreriP4 SrespearaaserTs Page 116 of 123

 

HOME IDEAS PEOPLE PLACES THINGS WORDS DEEDS TIMES LIFECYCLE REFERENCE |

 

Speech & Lashon
Ha-Ra

Speech

 

The Power of

 

 

 

Speech and e Gossip and slander are serious sins in
_ Tale-Bearing Judaism

When Tale- Lashon e Judaism forbids causing any deception or
: tet embarrassment through speech
_ Bearing is Ha-Ra ® It is forbidden even if the statement is
Allowed _— true
~ Wronain youn yw? e There are some exceptions that allow
ronging a FF * tale-bearing
~ Person through Level:
— Speech Intermediate

Links for Further
~ Reading

When non-observant people talk about how
difficult it is to observe Jewish law, they usually
mention the difficulty of observing Shabbat or
keeping kosher or other similarly detailed rituals.
Yet the laws that are most difficult to keep, that
are most commonly violated even by observant
Jews, are the laws regarding improper speech.
This is a very important area of Jewish law;
entire books have been written on the subject.

The Power of Speech

Judaism i is intensely aware of the ; power of
speech. The rabbis note that the u universe itself”
was created through speech. Of the 43 sins
enumerated in the Al Cheit confession recited on
Yom Kippur, 11 are sins committed through

speech. The Talmud tells that the tongue is an

     

 

 

 

 

 

http:/Avww.jewfaq.org/speech.htm 1/8
Case 1

 

19-cv-07724-CM Document 4 Filed 08/20/19 Page 117 of 123

 

“== SGIOU S|y PUl ISAIBSICD
S$ JaqjOl Sil UJIM S}OpUsA [eUdSIOd SOTIVy
N3q Jeuyinj Oj} sieijop SisAbdxe]j jo spuesnou)
Pa}sem SAeYy (SdV ) SOdIAIdS SATOa}OId

NPY Oj SjLiodsi ssje] pue lonnsesoid
Sno/yew & Ul SaijjO S,Asuloyy jousiq ou) UJIM

 

 

 

 

 

 

buIPNn][Os* iodas ealjod Ssjej buri4

 

 

 

 

 

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 118 of 123

 

 
 
 
 
   
 

2/24/2018 Case 1:19-cv-07724¢fGaM COMPCAINTETOLET HGS] COMDBY DEB Alan NPiigise! 119 of 123

Grail June Kallos <drjkallos@gmail.com>

 

 

COMPLAINT TO ETHICS COMMITTEE Alan N. Maisel

8 messages

 

June Kallos <drjkallos@gmail.com> Tue, Jan 2, 2018 at 3:51 PM
To: correspondence@counsilnyc.gov, "Ben Kallos, Council Member" <BKallos@benkallos.com>

Bcc: June Kallos <drjkallos@gmail.com>, david tash <etgoodtogo@gmail.com>, rgottlieb@gottliebjaney.com, Lisa
Barrow <gardens333@optonline.net>, Sascha <growgrpt@gmail.com>, Sherryleesib <Sherryleeslo@aol.com>

The purpose of this malfeasance complaint against my son, Councilman Ben Kallos is to stop him from
making unfounded complaints to various city and state agencies. How does he know whether or not I
have a sex life. How has he discerned what my health care needs are and whether they are being
met? He has no basis ,since he has not visited my home in more than five year. | don't believe he
makes up these stories out of any concern for my well being, since If he were concerned about how |
was doing he would simply call or visit me.As a result of his unfounded allegations there is an
unending parade of APS workers,police and healthcare providers showing up unannounced in my
home.My son has deep-rooted psychological problems. | state this not only as his mother but as a
mental health professional having earned my Ph.D. from Columbia in 1985.

The most recent complaint on December 29,2017 was with SWH, and reiterated the previously
allegation which had already been judged unfounded. On December 11, clearly in retaliation for an
article that ran in the NY Daily News on that date he made a report to the NYSDOH. There is a
recording which proves beyond a reasonable doubt that no crime was committed.( available on line). Mr.
Tash's main reason for going to see my son was to inform him of my scheduled surgery that
afternoon.My need to have my only son bedside in recovery is due to my previous experiences. (I
always have difficulty coming out anesthesia.)

Seven unfounded complaints to APS (Adult Protective Services) (from 2011 through last week)show a
clear pattern. It distresses me that Benjamine is so obsessed with my sex life. It just is not normal that
he is in his mid thirties, married and yet focusing on my sexuallity.

Having Mr. Tash arrested when merely asking my son to be at my side certainly breaks no laws and
and is uncontactable. The only law broken was when my son misled the police and swore under penalty
of perjury to the District Attorney that “he instructed " Mr. Tash to stay away. | am am certain that my
son has not uttered so much as one single word to Mr. Tash in at least five years.My son certainly did
not tell Mr. Tash to "stay away"in fact, Mr. Tash received a personal invitation on August 31st to attend a
meeting in Ben's office the next day, September ‘st.

In interviewing more than 5 attorneys the one fact they all agreed upon is no arrest would have occurred
if my son were not an elected official.His misuse of power is the textbook definition of malfeasance. This
complaint is on my behalf and should not be interpreted as "third party intervention" on Mr. Tash's
do.this. own. protection, safety.

 
 

   
   
 

 

activities of daily living, he has been trained in necessary medical procedures wnhicn normally requ
presence of, at minimum, an RN.

In conclusion | would appreciate your assistance in stopping my son and your colleague from adding
stress to my life by registering false allegations.

Thanking you in advance for your action in this matter,

Sincerely,

https://mail.google.com/mail/u/0/?ui=2&ik=b1 b3be5dd3&jsver=iEEFj798Mlw.en.&view=pt&q=rgottlieb%40gottliebjaney.com&qs=true&search=query&th... 1/7
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 120 of 123

April 1,2019
Standards and Ethics Committee of The New York City Council

1) Please take notice of my complaint to the Ethics and Standards Committee that has
been willfully ignored and no action was taken.( attached hereto and made part hereof as A)

2) Please take further notice your inaction resulted in the predictable action of Council
Member Ben Kallos to file another false police report and resulted in a second arrest based
solely upon the perjury my son’s unfounded allegation where he knew or should have known
that no violation of the Temporary Order of Protection .

3) Please take further notice the District Attorney’s Office dropped the charge of this
second arrest after the truth of the events were learned and all the charges set forth in the
original complaint were dismissed and the case sealed.

4) Please take notice that the only reason the Criminal Complaint and the Malicious
Prosecution was allowed to proceed resulted from misuse of the power of Ben’s office and
malfeasance of duty.

5) Please take further notice that my son,Ben’s lying to the police and District Attorney’s
Office has resulted in my caregiver's loss of freedom being in police custody for 9 days and for
the second arrest additional legal fees of several thousand dollars.

6) Please take further notice that Ben has filled nearly a dozen unfounded complaints to
Adult Protective Services whereas they concluded : “her son is using the agency for retaliation
and is psychologically abusing his mother’ and all his claims were false. These complaints
wasted a great deal of time and cost the city several thousands of dollars squandering the
agencies limited resources.

7) Please take further notice of my letter dated March 18,2018 to the Ethics Committee
requesting the date of any planned hearings so that | could attend and provide the reports from
Adult Protective Service to give evidence that all his complaints were unfounded and his attempt
to use the agency to harass and psychological abuse me. (attached hereto as B )

8) Please take further notice of my email dated November 28,2018 again asking for
help.(attached hereto as C ) .

RELIEF SOUGHT

Now that my several written request and phone calls he been ignored | believe action from your
Committee is long overdue. Ben should be ordered to reimburse Adult Protective
Services,NYPD, and the NY District Attorney’s Office. Ben should be further ordered to cease
and desist from further abuse with the power of his office directed at me and my caregivers. |

 

legal fees for the second arrest that most likely would have never occurred had the committee
commenced the proper course of conduct and provided the help | so desperately sought. |
much prefer this action be settled out of court so please contact me for a settlement conference.
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 121 of 123

 

 
Case 1:19-cv-07724-CM Document 4 Filed 08/20/19 Page 122 of 123

 

 

 

        

PATIENT NAME oo DAVID TASH
| PLACE OF SERVICE a NEWYORK-PRESBYTERIAN HOSPITAL TOTAL CHARGES $77,989.73
| SERVICE FROM/THROUGH 99/01/17 -09/06/17 INSURANCE PAYMENT/ADJUSTMENT -$77,739.73
PRIMARY. INSURANCE GHI- PPO PAYMENTS SINCE LAST STATEMENT £0,00
| SECONDARY INSURANCE | ACCOUNT BALANCE $250.00 |

 

 

 
  

  
  

     
   
 

nA ae Eee

 

 

ROOM & BOARD $42,500.00

CARDIOLOGY SERVICES . $5,095.00

EMERGENCY SERVICES $2,378.00

LABORATORY SERVICES $5,765.24

OPERATING ROOM - , $11,855.00

PHARMACY $358.94

RADIOLOGY SERVICES $1,645.55

RESPIRATORY SERVICES $7,860.00

SUPPLIES/IMPLANTS $532.00

BENEFIT INSURANCE $77,739.73
me

 

 

 

 

 

To pay your bill by phone, please call 866-252-0101 at any time. For questions,
please call 866-252-0101 Monday - Thursday: 8:00 AM - 9:00 PM, Friday: 9:00
AM - 2:00PM. PLEASE USE REFERENCE # 31709022962,

iF WE DO NOT HAVE YOUR INFORMATION, OR IF ANY OF THE FOLLOWING HAS CHANGED SINCE YOUR
LAST STATEMENT, PLEASE INDICATE..

 

 

PATIENT INFORMATION INSURANCE INFORMATION
Your Name (Last, First, Middle tnitial) Date of Birth Your PRIMARY insurance Company's Name
BEGGS Tr cere nttnnanitee me stimmnannieminnan] pisces southern tn mening cotutien anon tuiee wee

Primary Insurance Company's Address

 

Sity Sats Zip iy” po een meena na ca ae naan “Sg cece een

 

 

 

 

 

Social Security #

 

 

 

 

Policyholder’s ID Number ~ Group Plan Number |
‘Binplager$ Nag" 0" > om ma gggig pe Gompanyis Name cere
Employer's Address Secondary Insurance Company's Address
Rasim ggg nent cg mmc Ce © gig rg
/Please Indicate if Applicable: “Date of Injury Policyhoider Name ss—s—=<“‘;‘“‘“‘;é™S™*;*Céi A OFBtHS!!!!™!™!™!™~*~*~*~ Se

( AUTO ACCIDENT siete ecit eee .
CIWORKER'S COMPENSATION Policyholder’s ID Number Group Plan Number

 

 

 

 

 
4/10/2018 Case 1:19-cv-07724-CM Documernéil - Fabpatiddeés0/19 Page 123 of 123

 

Gmail June Kallos <drjkallos@gmail.com>

 

Tash-trial fees
1 message

 

Robert Gottlieb <rgottlicb@gottliebjaney.com> Mon, Feb 5, 2018 at 11:01 AM
To: June Kallos <drjkallos@gmail.com>

June and Elliot:

| understand the parameters of any disposition of the criminal case. | have left a voicemail on the ADA’s line and
informed me that | want to know whether we are able to resolve this case along the lines in your email and that |
want to know that sooner rather than later.

As for a trial fee, | can agree to two alternative fee arrangements. We can work off an hourly fee that would require a
$50,000 initial retainer. We track the firm’s time expended on the trial including the work preparing for the trial and
time spent after and before court that is spent preparing during the trial. The benefit of this is that the initial

payment is lower than the second alternative which is a flat fee for the trial. The downside of the hourly retainer
agreement is that the total fee will most likely exceed $100,000. If you want the flat fee retainer agreement, the fee
would be $100,000 flat fee and that is paid prior to the commencement of the trial. Happy to discuss this further
with you.

Bob

Robert C. Gottlieb

Gottlieb & Janey, LLP

Trinity Building

111 Broadway, Suite 701

t. 212.566.7766 | f. 212.374.1506
rgottlieb@gotiliebjaney.com

www.gottliebjaney.com

   
   

 

This communication (including any attachment(s)) is intended solely for the recipient(s) named above and may contain
information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this
communication is strictly prohibited. If you have received this communication in error, please immediately notify the
sender by return e-mail message and delete all copies of the original communication to include any copy that may reside
in your sent box. Thank you for your cooperation.

hitps://mail.google.cormn/mail/u/0/?ui=28ik=b 1 b3be5dd3&isver=LcPAS Tiusm8.en.&view=pt&q=rgoltlieb% 40gottliebjaney.com&qs=true&search=query&th=1 6166b3e
